Exhibit 10.1

 

Execution Version

 

 

Up to

 

$200,000,000

 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

AMONG

 

OSG AMERICA OPERATING COMPANY LLC,

as Borrower

 

AND

 

The banks and financial institutions

identified on Schedule II,

as Lenders

 

AND

 

ING BANK N.V., London Branch

as Facility Agent, Security Trustee and Issuing Lender

 

AND

 

ING BANK N.V., London Branch and DNB NOR BANK ASA,

as Mandated Lead Arrangers and Bookrunners

 

AND

 

OSG AMERICA L.P. and the Vessel-Owning Guarantors identified on Schedule III,

as Joint and Several Guarantors

 

Dated as of November 15, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

1.

 

DEFINITIONS

 

1

 

 

 

 

 

 

 

1.1

Defined Terms

 

1

 

 

1.2

Computation of Time Periods; Other Definitional Provisions

 

20

 

 

1.3

Accounting Terms

 

20

 

 

1.4

Certain Matters Regarding Materiality

 

21

 

 

1.5

Forms of Documents

 

21

 

 

 

 

 

2.

 

THE FACILITY

 

21

 

 

 

 

 

 

 

2.1

Purposes

 

21

 

 

2.2

Extension Option

 

21

 

 

2.3

Making of the Advances

 

22

 

 

2.4

Advance Availability Period

 

22

 

 

2.5

Drawdown Notice

 

22

 

 

2.6

Effect of Drawdown Notice

 

22

 

 

2.7

Notation of Advances

 

22

 

 

2.8

Several Obligations

 

23

 

 

2.9

Pro Rata Treatment

 

23

 

 

2.10

Letters of Credit

 

23

 

 

2.11

Letter of Credit Request

 

23

 

 

2.12

Letter of Credit Participation

 

24

 

 

2.13

Letter of Credit Payments Deemed Advances

 

25

 

 

 

 

 

3.

 

CONDITIONS

 

25

 

 

 

 

 

 

 

3.1

Conditions Precedent to the Availability of the Facility

 

25

 

 

 

 

 

 

 

 

 

(a)

Authority

 

26

 

 

 

(b)

This Agreement

 

26

 

 

 

(c)

The Note

 

26

 

 

 

(d)

Fees

 

26

 

 

 

(e)

Environmental Claims

 

26

 

 

 

(f)

Legal Opinions

 

26

 

 

 

(g)

Registration Statement

 

27

 

 

 

(h)

Vessel Documents

 

27

 

 

 

(i)

Security Documents

 

27

 

 

 

(j)

IAPPC, ISM and ISPS Code

 

28

 

 

 

(k)

Know Your Customer Information

 

28

 

 

 

(l)

Vessel Appraisals

 

28

 

 

 

(m)

Loan to Value Ratio

 

28

 

 

 

 

 

 

 

3.2

Further Conditions Precedent

 

28

 

 

 

 

 

 

 

 

 

(a)

Drawdown Notice; Letter of Credit Request

 

28

 

 

 

(b)

Representations and Warranties

 

28

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

 

(c)

No Default

 

28

 

 

 

(d)

No Material Adverse Change

 

28

 

 

 

(e)

NYSE Listing; IPO Proceeds

 

29

 

 

 

(f)

Maritime Administration Approval

 

29

 

 

 

 

 

 

 

3.3

Breakfunding Costs

 

29

 

 

3.4

Satisfaction after Drawdown

 

29

 

 

 

 

 

4.

 

REPAYMENT AND PREPAYMENT

 

29

 

 

 

 

 

 

 

4.1

Mandatory Repayment

 

29

 

 

4.2

Voluntary Prepayment

 

30

 

 

4.3

Optional Permanent Reduction of Facility

 

30

 

 

4.4

Borrower’s Obligations Absolute

 

30

 

 

 

 

 

5.

 

INTEREST AND RATE

 

30

 

 

 

 

 

 

 

5.1

Payment of Interest; Interest Rate

 

30

 

 

5.2

Calculation of Interest

 

31

 

 

5.3

Maximum Interest

 

31

 

 

5.4

Interest Elections

 

31

 

 

 

 

 

6.

 

PAYMENTS

 

32

 

 

 

 

 

 

 

6.1

Place of Payments; No Set Off

 

32

 

 

6.2

Federal Income Tax Credits

 

32

 

 

 

 

 

7.

 

GUARANTEE

 

33

 

 

 

 

 

 

 

7.1

The Guarantee

 

33

 

 

7.2

Obligations Unconditional

 

34

 

 

7.3

Reinstatement

 

34

 

 

7.4

Subrogation

 

35

 

 

7.5

Subordination

 

35

 

 

7.6

Remedies

 

35

 

 

7.7

Instrument for the Payment of Money

 

35

 

 

7.8

Continuing Guarantee

 

36

 

 

 

 

 

8.

 

REPRESENTATIONS AND WARRANTIES

 

36

 

 

 

 

 

 

 

 

(a)

Due Organization and Power

 

36

 

 

 

(b)

Authorization and Consents

 

36

 

 

 

(c)

Binding Obligations

 

36

 

 

 

(d)

No Violation

 

36

 

 

 

(e)

Filings; Stamp Taxes

 

37

 

 

 

(f)

Approvals; Consents

 

37

 

 

 

(g)

Litigation

 

37

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

 

(h)

No Default

 

37

 

 

 

(i)

ERISA

 

37

 

 

 

(j)

Vessels

 

37

 

 

 

(k)

Tax Returns and Payments

 

38

 

 

 

(l)

Chief Executive Office

 

38

 

 

 

(m)

Insurance

 

38

 

 

 

(n)

Foreign Trade Control Regulations

 

38

 

 

 

(o)

Investment Company Act

 

39

 

 

 

(p)

Equity Ownership

 

39

 

 

 

(q)

Environmental Matters and Claims

 

39

 

 

 

(r)

Compliance with ISM Code, the ISPS Code, the MTSA and Annex VI

 

40

 

 

 

(s)

Threatened Withdrawal of DOC, SMC, ISSC or IAPPC

 

40

 

 

 

(t)

Liens

 

40

 

 

 

(u)

Indebtedness

 

40

 

 

 

(v)

No Material Adverse Change

 

40

 

 

 

(w)

No Proceedings to Dissolve

 

40

 

 

 

(x)

Compliance with Laws

 

40

 

 

 

(y)

Survival

 

40

 

 

 

 

 

9.

 

COVENANTS

 

41

 

 

 

 

 

 

 

9.1

Affirmative Covenants

 

41

 

 

 

 

 

 

 

 

 

(a)

Performance of Agreements

 

41

 

 

 

(b)

Notice of Default

 

41

 

 

 

(c)

Consents

 

41

 

 

 

(d)

Preservation of Existence, Etc

 

41

 

 

 

(e)

Books and Records

 

41

 

 

 

(f)

Inspection

 

41

 

 

 

(g)

Payment of Obligations

 

41

 

 

 

(h)

Compliance with Agreements, Statutes, etc

 

42

 

 

 

(i)

Environmental Matters

 

42

 

 

 

(j)

Maintenance of Assets

 

42

 

 

 

(k)

Book Value

 

43

 

 

 

(l)

Pari Passu

 

43

 

 

 

(m)

Brokerage Commissions, etc

 

43

 

 

 

(n)

IPO Proceeds

 

43

 

 

 

(a)

Minimum Consolidated Tangible Net Worth

 

43

 

 

 

(b)

Maximum Leverage

 

43

 

 

 

(c)

Net Debt to EBITDA

 

43

 

 

 

(d)

EBITDA to Net Interest Expense

 

43

 

 

 

(e)

Exchange Listing

 

43

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

 

(f)

Ownership of the Borrower and each of the Vessel-Owning Guarantors

 

43

 

 

 

(g)

Agent for Service of Process

 

43

 

 

 

(h)

Financial Statements

 

44

 

 

 

(a)

ISM Code, ISPS Code, MTSA and Annex VI Matters

 

45

 

 

 

(b)

Insurance Matters

 

45

 

 

 

(c)

Earnings

 

46

 

 

 

(d)

Vessel Management

 

46

 

 

 

(e)

Vessel Appraisals

 

46

 

 

 

(f)

Assignment of Earnings, Assignment of Insurances and Mortgage

 

46

 

 

 

 

 

 

 

9.2

Negative Covenants

 

46

 

 

 

 

 

 

 

 

 

(a)

Liens

 

47

 

 

 

(b)

Change of Flag, Class, Management or Ownership

 

48

 

 

 

(c)

Chartering

 

48

 

 

 

(d)

Change in Business

 

48

 

 

 

(e)

Sale of Assets

 

48

 

 

 

(f)

Changes in Offices

 

48

 

 

 

(g)

Loans and Advances

 

48

 

 

 

(h)

Contingent Obligations, etc

 

48

 

 

 

(i)

Use of Corporate Funds

 

48

 

 

 

(j)

Indebtedness

 

48

 

 

 

(k)

Use of Proceeds

 

48

 

 

 

(a)

Mergers, Consolidations and Sales of Assets

 

49

 

 

 

(b)

No Money Laundering

 

49

 

 

 

(c)

Indebtedness

 

49

 

 

 

(d)

Distributions

 

49

 

 

 

 

 

 

 

9.3

Substitution of Vessels

 

49

 

 

9.4

Inspection and Survey Reports

 

50

 

 

9.5

Inspection of Vessels

 

50

 

 

 

 

 

10.

 

EVENTS OF DEFAULT

 

50

 

 

 

 

 

 

 

10.1

Events of Default

 

50

 

 

 

 

 

 

 

 

 

(a)

Principal Payments

 

50

 

 

 

(b)

Interest and other Payments

 

50

 

 

 

(c)

Representations, etc

 

50

 

 

 

(d)

Impossibility, Illegality

 

50

 

 

 

(e)

Certain Covenants

 

50

 

 

 

(f)

Covenants

 

50

 

 

 

(g)

Indebtedness and Other Obligations

 

51

 

 

 

(h)

Bankruptcy

 

51

 

iv

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

 

(i)

Judgments

 

51

 

 

 

(j)

Inability to Pay Debts

 

51

 

 

 

(k)

Cessation of Business

 

51

 

 

 

(l)

Change of Ownership or Control

 

51

 

 

 

(m)

Change of Commercial and Technical Manager

 

52

 

 

 

(n)

ERISA Debt

 

52

 

 

 

 

 

 

 

10.2

Indemnification

 

53

 

 

10.3

Application of Moneys

 

53

 

 

 

 

 

11.

 

ASSIGNMENTS; PARTICIPATIONS;

 

54

 

 

 

 

 

 

 

11.1

Assignments

 

54

 

 

11.2

Participations

 

54

 

 

11.3

Security Interest

 

55

 

 

11.4

Register

 

55

 

 

 

 

 

12.

 

ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC

 

55

 

 

 

 

 

 

 

12.1

Illegality

 

55

 

 

12.2

Increased Cost

 

55

 

 

12.3

Nonavailability of Funds

 

56

 

 

12.4

Determination of Losses

 

57

 

 

12.5

Compensation for Losses

 

57

 

 

12.6

Compensation for Breakage Costs

 

57

 

 

12.7

Mitigation Obligations; Replacement of Lenders

 

57

 

 

12.8

Currency Indemnity

 

58

 

 

 

 

 

13.

 

FEES, EXPENSES AND INDEMNIFICATION

 

59

 

 

 

 

 

 

 

13.2

Expenses

 

59

 

 

13.3

Indemnification

 

60

 

 

13.4

Time of Payment

 

60

 

 

 

 

 

14.

 

APPLICABLE LAW, JURISDICTION AND WAIVER

 

60

 

 

 

 

 

 

 

14.1

Applicable Law

 

60

 

 

14.2

Jurisdiction

 

60

 

 

14.3

WAIVER OF JURY TRIAL

 

61

 

 

 

 

 

15.

 

THE FACILITY AGENT AND THE SECURITY TRUSTEE

 

61

 

 

 

 

 

 

 

15.1

Appointment and Authorization

 

61

 

 

15.2

Agents and Affiliates

 

62

 

 

15.3

Action by Agents

 

62

 

 

15.4

Consultation with Experts

 

62

 

 

15.5

Liability of the Agents

 

62

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

15.6

Indemnification

 

62

 

 

15.7

Credit Decision

 

63

 

 

15.8

Successor Agents

 

63

 

 

15.9

Distribution of Payments

 

64

 

 

15.10

Holder of Interest in Note

 

64

 

 

15.11

Assumption re Event of Default

 

64

 

 

15.12

Notification of Event of Default

 

64

 

 

15.13

Limitations of Liability of Creditors

 

64

 

 

 

 

 

16.

 

NOTICES AND DEMANDS

 

65

 

 

 

 

 

17.

 

LIMITATION OF LIABILITY/SURVIVAL OF LIABILITY/CONTINUING INDEMNITIES

 

66

 

 

 

 

 

18.

 

MISCELLANEOUS

 

67

 

 

 

 

 

 

 

18.1

Time of Essence

 

67

 

 

18.2

Severability

 

67

 

 

18.3

References

 

67

 

 

18.4

Further Assurances

 

67

 

 

18.5

Prior Agreements, Merger

 

67

 

 

18.6

Entire Agreement, Amendments

 

67

 

 

18.7

Headings

 

68

 

 

18.8

Survival

 

68

 

 

18.9

Confidentiality

 

68

 

 

18.10

Counterparts

 

69

 

 

18.11

WAIVER OF IMMUNITY

 

69

 

vi

--------------------------------------------------------------------------------


 

SCHEDULE I

 

VESSELS

SCHEDULE II

 

LENDERS

SCHEDULE III

 

VESSEL-OWNING GUARANTORS

SCHEDULE IV

 

ACCEPTABLE BROKERS

SCHEDULE V

 

CLASSIFICATION SOCIETY

SCHEDULE VI

 

LIENS & INDEBTEDNESS

 

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT B

 

FORM OF PROMISSORY NOTE

EXHIBIT C

 

FORM OF DRAWDOWN NOTICE

EXHIBIT D

 

FORM OF LETTER OF CREDIT REQUEST

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

EXHIBIT F

 

FORM OF EARNINGS ASSIGNMENT

EXHIBIT G

 

FORM OF INSURANCES ASSIGNMENT

EXHIBIT H

 

FORM OF SHIPBUILDING CONTRACT ASSIGNMENT

EXHIBIT I

 

FORM OF UNITED STATES MORTGAGE

 

vii

--------------------------------------------------------------------------------


 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

THIS SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this “Agreement”) is
made as of the 15th day of November, 2007 by and among (1) OSG AMERICA OPERATING
COMPANY LLC, a limited liability company organized and existing under the laws
of the State of Delaware, as borrower (the “Borrower”), (2) OSG AMERICA L.P., a
limited partnership organized and existing under the laws of the State of
Delaware (the “Parent”), as guarantor, (3) the Parent and each of the companies
listed on Schedule III (the “Vessel-Owning Guarantors”), as joint and several
guarantors (the Vessel Owning Guarantors together with the Parent, the
“Guarantors” and each a “Guarantor”), (4) the banks and financial institutions
listed on Schedule II, as lenders (together with the Issuing Lender and any
assignee pursuant to Section 11, the “Lenders” and each a “Lender”), (5) ING
BANK N.V., London Branch (“ING”), as agent for the Lenders (in such capacity,
the “Facility Agent”), as security trustee for the Lenders (in such capacity,
the “Security Trustee”) and as issuing lender (in such capacity, the “Issuing
Lender”), and (6) ING and DNB NOR BANK ASA (“DnB NOR”), as mandated lead
arrangers (in such capacity, each a “MLA” and, collectively the “MLAs”) and as
bookrunners (in such capacity, each a “Bookrunner” and, collectively, the
“Bookrunners”).

 

WITNESSETH THAT:

 

WHEREAS, (1) the Parent is a limited partnership formed by Overseas Shipholding
Group, Inc. (“OSG”), (2) the Borrower is a wholly-owned subsidiary of the Parent
and (3) the Vessel-Owning Guarantors are each a wholly-owned subsidiary of the
Borrower; and

 

WHEREAS, each of the Guarantors have agreed to provide a joint and several
guarantee of the obligations of the Borrower with respect to the transactions
contemplated by this Agreement;

 

WHEREAS, at the request of the Borrower, the Agent, the Security Trustee, the
MLAs and the Bookrunners have agreed to act in their respective capacities as
set forth herein and the Lenders have agreed to provide to the Borrower a senior
secured revolving credit facility in an amount of up to $200,000,000 with a
$25,000,000 sub limit for the issuance of Letters of Credit on the terms and
subject to the conditions set forth herein for the purposes of (1) refinancing
in whole or in part the Parent’s outstanding debt to OSG, (2) financing the
pre-delivery and post-delivery costs of Hull 8015 and Hull 8016, and the cost of
retrofitting Barge OSG 243 (each as defined herein) and (3) providing funds for
general corporate purposes;

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:

 

1.                                       DEFINITIONS

 

1.1           Defined Terms.  In this Agreement the words and expressions
specified below shall, except where the context otherwise requires, have the
meanings attributed to them below:

 

--------------------------------------------------------------------------------


 

“Adjusted Net Worth”

shall have the meaning ascribed thereto in Section 17;

 

 

“Advance(s)”

shall mean, as the context may require, (i) any amount advanced to the Borrower
with respect to the Facility pursuant to Section 2, or (ii) the aggregate amount
of all Advances outstanding at the applicable time;

 

 

“Advance Availability Period”

shall mean the period commencing the date hereof and ending the earlier of
(i) the date that is one (1) month prior to the Payment Date, or (ii) the date
on which the Facility is permanently reduced to zero and the Lenders are no
longer required to made Advances hereunder;

 

 

“Affiliate”

shall mean, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, Controls such Person or (ii) any
Person (other than such Person or a subsidiary of such Person) which is
Controlled by or is under common Control with a Controlling Person;

 

 

“Agents”

shall mean the Facility Agent and the Security Trustee;

 

 

“Agreement”

shall have the meaning ascribed thereto in the preamble;

 

 

“Annex VI”

shall mean the Regulations for the Prevention of Air Pollution from Ships to the
International Convention for the Prevention of Pollution from Ships 1973 (as
modified in 1978 and 1997);

 

 

“Applicable Law”

shall mean any Law of any Authority, including, without limitation, all
national, Federal, state and local banking or securities laws, to which the
Person in question is subject or by which it or any of its material property is
bound;

 

 

“Applicable Rate”

shall mean, in respect of any Advance, the rate of interest on such Advance from
time to time pursuant to Section 5.1;

 

 

“Assignment and Assumption Agreement(s)”

shall mean the Assignment and Assumption Agreement(s) executed pursuant to
Section 11.1 substantially in the form of Exhibit A;

 

 

“Assignment Notices”

shall mean (i) notices with respect to the Earnings Assignments substantially in
the form set out in Exhibit 1 to Exhibit F hereto, (ii) notices with respect to
the Insurances Assignments substantially in the form set out in Exhibit 3 to
Exhibit G hereto, and (iii) notices with respect to the Shipbuilding Contract
Assignments substantially in the form set out in Exhibit 1 to Exhibit H hereto;

 

2

--------------------------------------------------------------------------------


 

“Assignments”

shall mean the Earnings Assignments, the Insurances Assignments and the
Shipbuilding Contracts Assignments;

 

 

“Authority”

shall mean any governmental or quasi-governmental authority, whether executive,
legislative, judicial, administrative or other, or any combination thereof,
including, without limitation, any national, Federal, state, local, territorial,
county, municipal or other government or governmental or quasi-governmental
agency, arbitrator, board, body, branch, bureau, commission, corporation, court,
department, instrumentality, master, mediator, panel, referee, system or other
political unit or subdivision or other entity of any of the foregoing, whether
domestic or foreign;

 

 

“Banking Day(s)”

shall mean day(s) on which banks are open for the transaction of business in
London, England and New York, United States of America;

 

 

“Barge OSG 243”

shall mean that certain Vessel currently being retrofitted, the details of which
are set forth on Schedule I hereto;

 

 

“Book Value”

shall mean, as of the date of any determination thereof, for any asset of the
Parent, the value net of depreciation at which the asset of the Parent and its
Subsidiaries is recorded and reported by the Parent in its consolidated
financial statements in accordance with GAAP, consistently applied;

 

 

“Bookrunners”

shall have the meaning ascribed thereto in the preamble;

 

 

“Borrower”

shall have the meaning ascribed thereto in the preamble;

 

 

“Capitalized Lease”

of any Person shall mean any lease or other arrangement conveying the right to
use real or personal property where the obligations for Rentals are required to
be capitalized on a balance sheet of the lessee in accordance with GAAP;

 

 

“Capitalized Rentals”

of any Person shall mean, as of the date of any determination thereof, the
capitalized amount of all Rentals due and to become due under all Capitalized
Leases of such Person, as lessee, reflected as a liability on the balance sheet
of such Person;

 

 

“Cash”

shall mean as of the date of any determination thereof, the total amount of all
cash and Cash Equivalents of a Person as determined in accordance with GAAP;

 

 

“Cash Equivalents”

shall mean (i) securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof), and

 

3

--------------------------------------------------------------------------------


 

 

(ii) time deposits, certificates of deposit or deposits in the interbank market
of any commercial bank of recognized standing organized under the laws of the
United States of America, any state thereof or any foreign jurisdiction having
capital and surplus in excess of $500,000,000, and rated at least A or the
equivalent thereof by S&P in respect of (ii) above, in each case having
maturities of less than three months from the date of acquisition;

 

 

“Classification Society”

shall mean a classification society listed on Schedule V;

 

 

“Closing Date”

shall mean the date on which each of the conditions precedent to the
availability of the Facility set forth in Section 3.1 shall have been met or
waived, provided that the Closing Date shall, in any event, occur no later than
30 November 2007, unless otherwise agreed by the Lenders;

 

 

“Code”

shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute and regulations promulgated thereunder;

 

 

“Commitment”

shall mean, in relation to a Lender, the portion of the Facility set out
opposite its name in Schedule II hereto, or as the case may be, in any
Assignment and Assumption Agreement, as changed from time to time pursuant to
the terms of this Agreement;

 

 

“Commitment Fee”

shall have the meaning ascribed thereto in Section 13.1(a);

 

 

“Compliance Certificate”

shall mean a certificate in the form set out in Exhibit E, or in such other form
as the Facility Agent may agree, certifying the compliance by each of the
Security Parties with all of its financial covenants contained herein and
showing the calculations thereof, which certificate shall be executed and
delivered by the chief executive officer, the chief operating officer, the chief
financial officer or the controller of the general partner of the Parent or the
designee thereof to the Facility Agent;

 

 

“Consolidated Net Worth”

shall mean, as of the date of any determination thereof, the total of
stockholders’ equity (as shown on the most recent consolidated balance sheet of
such Person) of such Person and its subsidiaries;

 

 

“Consolidated Tangible Net Worth”

shall mean, as of the date of any determination thereof, the total of
stockholders’ equity (as shown on the most recent consolidated balance sheet of
such Person) less Intangible Assets of such Person and its subsidiaries;

 

4

--------------------------------------------------------------------------------


 

“Contingent Obligations”

shall mean, as to any Person, without duplication, any obligation of such Person
guaranteeing or intending to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness or the ability or the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof, provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Contingent Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith;

 

 

“Control”

shall mean, for purposes of the definition of “Affiliate,” with respect to any
Person, possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise (for purposes of the
aforesaid definition, the term “Control” used as a verb has a corresponding
meaning);

 

 

“Conversion Date”

shall have the meaning ascribed thereto in Section 12.7(a);

 

 

“Creditor(s)”

shall mean the Facility Agent, the Security Trustee and the Lenders (each, a
“Creditor” and, collectively, the “Creditors”);

 

 

“Debt”

shall mean, as to any Person, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all indebtedness of the
types described in clause (i), (ii), (iv), (v), or

 

5

--------------------------------------------------------------------------------


 

 

(vi) of this definition secured by any Lien on any property owned by such
Person, whether or not such indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of (i) the amount of such indebtedness and (ii) the
fair market value of the property to which such Lien relates as determined in
good faith by such Person), (iv) the aggregate amount of all Capitalized Rentals
of such Persons, (v) all Contingent Obligations of such Person, and (vi) all
obligations under any interest rate protection agreement, any other hedging
agreement or under any similar type of agreement which, in accordance with GAAP,
are required to be reflected as liabilities on the balance sheet of such Person.
Notwithstanding the foregoing, Debt shall not include trade payables and accrued
expenses incurred by any Person in accordance with customary practices and in
the ordinary course of business of such Person;

 

 

“Default”

shall mean any event that would, with the giving of notice or passage of time,
or both, be an Event of Default;

 

 

“Default Rate”

shall mean a rate per annum equal to the aggregate of (i) two percent (2%) plus
(ii) the Applicable Rate then in effect;

 

 

“Derivatives Obligations”

of any Person shall mean all obligations of such Person in respect of any rate
swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions;

 

 

“Determination Date”

shall have the meaning ascribed thereto in Section 17;

 

 

“DOC”

shall mean a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;

 

 

“Dollars” or “$”

shall mean the legal currency, at any relevant time hereunder, of the United
States of America and, in relation to all payments hereunder, in same day funds
settled through the New York Clearing House Interbank Payments System (or such
other Dollar funds as may be determined by the Facility Agent to be customary
for the settlement in New York City of banking

 

6

--------------------------------------------------------------------------------


 

 

transactions of the type herein involved);

 

 

“Drawdown Date(s)”

shall mean the date(s), each being a Banking Day, upon which the Borrower has
requested that (i) an Advance be made available to the Borrower and such Advance
is made, or (ii) an Advance is deemed to have been made due to a drawing under
any Letter of Credit, as provided in Section 2.13;

 

 

“Drawdown Notice”

shall have the meaning ascribed thereto in Section 2.5;

 

 

“Earnings Assignments”

shall mean the assignments of earnings and charterparties in respect of (i) the
earnings of each Vessel from any and all sources (including requisition
compensation), (ii) any charter or other contract relating to each Vessel and
(iii) the prorated portion of any pooled monies which are attributable to
(i) and (ii) above, to be executed by the relevant Vessel-Owning Guarantor in
favor of the Facility Agent pursuant to Section 3.1(j)(iii) substantially in the
form set out in Exhibit F;

 

 

“EBITDA”

shall mean, in respect of a Person, consolidated net income, plus Interest
Charges, taxes, depreciation, amortization and other non-cash charges, to the
extent deducted in calculating net income, in each case as determined in
accordance with GAAP;

 

 

“Environmental Affiliate”

shall have the meaning ascribed thereto in Section 9.1(A)(i);

 

 

“Environmental Approvals”

shall have the meaning ascribed thereto in Section 8(r);

 

 

“Environmental Claim”

shall have the meaning ascribed thereto in Section 8(r);

 

 

“Environmental Laws”

shall have the meaning ascribed thereto in Section 8(r);

 

 

“ERISA”

shall mean the Employee Retirement Income Security Act of 1974, as amended;

 

 

“ERISA Affiliate”

shall mean a trade or business (whether or not incorporated) which is under
common control with the Borrower within the meaning of Sections
414(b),(c),(m) or (o) of the Code;

 

 

“ERISA Group”

shall mean the Parent and its subsidiaries within the meaning of
Section 424(f) of the Code;

 

 

“Event(s) of Default”

shall mean any of the events set out in Section 10.1;

 

 

“Exchange Act”

shall mean the Securities Exchange Act of 1934, as amended;

 

 

“Excluded Taxes”

shall mean with respect to the Facility Agent, any Lender or any other recipient
of any payment to be made by or on account of

 

7

--------------------------------------------------------------------------------


 

 

any obligation of the Borrower hereunder, (a)  income or franchise taxes imposed
on (or measured by) its net income by (i) the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) reason of a present or former
connection between the recipient and the jurisdiction of the Borrower (other
than such connection arising solely from such recipient having executed,
delivered, or performed its obligations under, or enforced, this Agreement) 
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such recipient is located
and (c) any withholding tax that is imposed on amounts payable to such Lender at
the time such Lender becomes a party to this Agreement (or designates a new
lending office).

 

 

“Extending Lender(s)”

shall have the meaning ascribed thereto in Section 2.2;

 

 

“Extension Option”

shall have the meaning ascribed thereto in Section 2.2;

 

 

“Facility”

shall mean the senior secured revolving credit facility to be made available by
the Lenders to the Borrower hereunder in multiple Advances and Letters of Credit
(i) in the maximum aggregate principal amount of Two Hundred Million Dollars
($200,000,000) if the Parent receives gross proceeds from the IPO in an amount
equal to or greater than $125,000,000, (ii) in the maximum aggregate principal
amount of One Hundred Fifty Million Dollars ($150,000,000) if the Parent
receives gross proceeds from the IPO in an amount equal to or greater than
$100,000,000 but less than $125,000,000 or (iii) if the Parent receives gross
proceeds from the IPO in an amount less than $100,000,000 the Facility and the
total Commitments will be nil; provided, however, that the Facility may also be
reduced from time to time pursuant to the terms of this Agreement and the
Facility, in respect of Letters of Credit, shall not exceed Twenty Five Million
Dollars ($25,000,000);

 

 

“Facility Agent”

shall have the meaning ascribed thereto in the preamble;

 

 

“Facility Amount”

shall mean, as of the date of determination, the aggregate amount of the
Commitments on such date;

 

 

“Facility Balance”

shall mean, as of the date of determination, the Dollar amount of the Facility
outstanding at such time;

 

 

“Facility Period”

shall mean the period from the date hereof to the date which is

 

8

--------------------------------------------------------------------------------


 

 

five (5) years from the date hereof, unless otherwise extended pursuant to the
Extension Option;

 

 

“Fair Market Value”

shall mean, in respect of any Vessel, the appraised value of such Vessel as
determined by any two (2) brokers chosen by the Borrower from the list set forth
on Schedule IV , such Vessel to be valued on a “as is”, “where is”, “willing
buyer, willing seller”, stand alone basis, free and clear of any liens, charters
or other encumbrances and with no value given to any pooling arrangements;

 

 

“Fee Letters”

shall mean those certain fee letters dated October 18, 2007 and November 15,
2007, each entered into by the Borrower and the MLAs in respect of the Facility;

 

 

“Final Availability Date”

shall mean the Drawdown Date in relation to the final Advance, which shall not
fall later than the day occurring one (1) month prior to the Payment Date;

 

 

“Fronting Fee”

shall have the meaning ascribed thereto in Section 13.1(b);

 

 

“Funded Indebtedness”

shall mean, as at any date of determination, the aggregate stated balance sheet
amount of all Debt of a Person and its subsidiaries on a consolidated basis; and
with respect to the Parent and the Subsidiaries (including the Facility);

 

 

“GAAP”

shall mean, at any time, generally accepted accounting principles at the time in
the United States of America;

 

 

“Guaranteed Obligations”

shall have the meaning ascribed thereto in Section 7.1;

 

 

“Guarantors”

shall have the meaning ascribed thereto in the preamble;

 

 

“Hull 8015”

shall mean that certain Vessel under construction, the details of which are set
forth on Schedule I hereto;

 

 

“Hull 8016”

shall mean that certain Vessel under construction, the details of which are set
forth on Schedule I hereto;

 

 

“IAPPC”

shall mean a valid international air pollution prevention certificate for a
Vessel issued under Annex VI;

 

 

“Indebtedness”

of any Person shall mean and include all obligations of such Person which in
accordance with GAAP shall be classified upon a balance sheet of such Person as
liabilities of such Person, and in any event shall include all Debt of such
Person;

 

9

--------------------------------------------------------------------------------


 

“Indemnified Taxes”

shall mean Taxes other than Excluded Taxes;

 

 

“Initial Advance”

shall mean the first Advance to be made under the Facility pursuant to
Section 2;

 

 

“Initial Payment Date”

means November 15, 2012;

 

 

“Insurances Assignments”

shall mean the assignments in respect of the insurances of each Vessel to be
executed by the relevant Vessel-Owning Guarantor in favor of the Facility Agent
pursuant to Section 3.1(j)(ii) substantially in the form set out in Exhibit G;

 

 

“Intangible Assets”

shall mean, as of the date of any determination thereof, goodwill, patents,
trade names, trademarks, copyrights, franchises and such other assets as are
properly classified as “intangible assets” in accordance with GAAP plus
unamortized debt issuance costs;

 

 

“Interest Charges”

for any period shall mean all interest and all amortization of debt discount and
expense on any particular Indebtedness;

 

 

“Interest Election Request”

shall have the meaning ascribed thereto in Section 5.4;

 

 

“Interest Period”

shall mean with respect to any Advance (a) each one (1), three (3) or six
(6) month period, commencing on the date such Advance is made or the last day of
the next preceding Interest Period with respect to such Advance and ending on
the same day in the first, third or sixth calendar month thereafter, in each
case, as selected by the Borrowers or (b) in the Lenders’ discretion, such other
period(s) for which interest rates are quoted by the British Bankers’
Association as may be agreed; provided, however, (x) in each case, that each
such Interest Period (if such Interest Period is a whole number of months) which
commences on the last Banking Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Banking Day of the appropriate subsequent calendar
month, (y) that the Borrower may not choose more than ten (10) one month
interest periods in any twelve month period and (z) that the Borrower may not
choose more than three (3) interest periods with a duration of less than one
month in any twelve month period and at no time shall more than one (1) such
interest period be outstanding;

 

 

 

Notwithstanding the foregoing, (i) each Interest Period which would otherwise
end on a day which is not a Banking Day shall end on the next succeeding Banking
Day (or, if such next succeeding Banking Day falls in the next succeeding
calendar month, on the next preceding Banking Day), and (ii) each

 

10

--------------------------------------------------------------------------------


 

 

Interest Period which would otherwise end after the Payment Date shall end on
the Payment Date;

 

 

“Interest Rate Agreements”

shall mean any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement entered into by the Borrower
which is designed to protect the Borrower, the Guarantors or any of the
Subsidiaries against fluctuations in interest rates applicable under this
Agreement, to or under which the Borrower, the Guarantors or any of the
Subsidiaries is a party or a beneficiary on the date of this Agreement or
becomes a party or a beneficiary hereafter;

 

 

“Investments”

shall mean all investments in any Person, regardless of the form of
consideration paid therefor, directly or indirectly, whether by acquisition of
shares of capital stock, indebtedness or other obligations or Securities or by
loan, advance, capital contribution or otherwise; provided, however, that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business;

 

 

“IPO”

shall mean the initial public offering of the Parent’s limited partnership
interests;

 

 

“ISM Code”

shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the Safety of
Life at Sea Convention and shall include any amendments or extensions thereto
and any regulation issued pursuant thereto;

 

 

“ISPS Code”

shall mean the International Ship and Port Facility Code adopted by the
International Maritime Organization at a conference in December 2002 and
incorporated into the Safety of Life at Sea Convention and shall include any
amendments or extensions thereto and any regulation issued pursuant thereto;

 

 

“ISSC”

shall mean the International Ship Security Certificate issued pursuant to the
ISPS Code;

 

 

“Issuing Lender”

shall have the meaning ascribed thereto in the preamble;

 

 

“Judgment Currency”

shall have the meaning ascribed thereto in Section 12.7(a);

 

 

“Law”

shall mean any law, rule, regulation or official code, consent decree,
constitution, decree, directive, enactment, guideline, injunction,
interpretation, judgment, order, ordinance, policy

 

11

--------------------------------------------------------------------------------


 

 

statement, proclamation, promulgation, requirement, rule of law, rule of public
policy, settlement agreement, statute, or writ, of any Authority;

 

 

“L/C Supportable Obligation(s)”

means such obligations of any Security Party as are not inconsistent with the
issuance policies of the Issuing Lender; no Letter of Credit may be payable
(1) to any entity or person who is subject to sanctions issued by the United
States Department of Commerce or to whom payment is prohibited by the Foreign
Asset Control Regulations of the Department of the Treasury or (2) which
otherwise is in contravention of applicable laws and regulations;

 

 

“Lender(s)”

shall have the meaning ascribed thereto in the preamble;

 

 

“Letter(s) of Credit”

shall have the meaning ascribed thereto in Section 2.10;

 

 

“Letter of Credit Availability Period”

the period from the Closing Date until the date that is 30 days prior to the
Payment Date.

 

 

“Letter of Credit Fee”

shall have the meaning ascribed thereto in Section 13.1(b);

 

 

“Letter of Credit Outstandings”

means, at any time, the aggregate stated amount of all Letters of Credit issued
that have not expired or otherwise been terminated, less any drawings previously
made thereunder;

 

 

“Letter of Credit Participant”

shall have the meaning ascribed thereto in Section 2.12;

 

 

“Letter of Credit Request”

shall have the meaning ascribed thereto in Section 2.11;

 

 

“LIBOR Rate”

shall mean, with respect to any Interest Period for any Advance, the rate per
annum determined by the Facility Agent to be (i) the rate of interest as
published on page 3750 of the Telerate Service (or such other service as may be
elected by the British Bankers’ Association as the information vendor for
purposes of displaying British Bankers’ Association Interest Settlement Dates)
as the rate per annum at which deposits are being quoted to prime banks in
Dollars for the relevant Interest Period at the London Interbank Market as of
11:00 A.M. London time, on the day that is two Banking Days prior to the first
day of such Interest Period, or (ii) if such rate does not appear on such
page or such service for the purposes of paragraph (i) or the Facility Agent
determines that no rate for the relevant period of time appears on such page or
service, the annual rate of interest which is the arithmetic mean (rounded
upwards, if necessary, to four decimal places) of the rates of interest supplied
by the Reference Banks to the Facility Agent, at its request, as being the rates
quoted by the

 

12

--------------------------------------------------------------------------------


 

 

Reference Banks to leading banks in the London Interbank Market in the ordinary
course of business as of 11:00 A.M. London time, on the day that is two Banking
Days prior to the first day of such Interest Period;

 

 

“Lien”

shall mean, with respect to any asset, any interest in such asset securing an
obligation owed to, or a claim by, a Person other than the owner of the asset,
whether such interest is based on the common law, statute or contract, and
including but not limited to the security interest or lien arising from a
mortgage, encumbrance, pledge, conditional sale, title retention agreement or
trust receipt or a lease, consignment or bailment for security purposes or any
arrangement having substantially the same economic effect as any of the
foregoing.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, any purchase options or calls, stockholder agreements, voting trust
agreements, buy-back agreements and all similar arrangements) affecting
property.  For the purposes of this Agreement, a Person shall be deemed to be
the owner of any property which it has acquired or holds subject to a
conditional sale agreement, Capitalized Lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
for security purposes and such retention or vesting shall constitute a Lien;

 

 

“Majority Lenders”

shall mean Lenders whose aggregate Commitments exceed fifty percent (50%) of the
total Commitments or if the Commitments have terminated, Lenders holding in the
aggregate in excess of fifty percent (50%) of the Facility Balance;

 

 

“Mandatory Costs”

means the cost of complying with any applicable regulatory requirements of any
relevant regulatory authority;

 

 

“Margin”

shall mean during the period from the date hereof up to the fifth (5th)
anniversary hereof seventy hundredths of one percent (0.70%) per annum and, if
the Extension Option is exercised, seventy-five hundredths of one percent
(0.75%) per annum thereafter;

 

 

“Material Adverse Change”

shall mean the occurrence of an event or condition which (a) materially impairs
the ability of the Borrower and/or the Guarantors to meet or perform any of
their obligations with regard to (i) this Agreement and the financing
arrangements established in connection herewith or therewith or (ii) any of
their respective other obligations that are material to the

 

13

--------------------------------------------------------------------------------


 

 

Borrower and the Guarantors considered as a whole or (b) materially impairs the
rights of or benefits or remedies available to the Lenders under the Facility;

 

 

“Material Financial Obligation”

means with respect to any Security Party a principal or face amount of Debt (in
the case of Derivatives Obligations, determined in respect of any counterparty
on a net basis), and arising in one or more related or unrelated transactions,
exceeding in the aggregate $20,000,000 (or its equivalent in any other
currency);

 

 

“Materials of Environmental Concern”

shall have the meaning ascribed thereto in Section 8(r);

 

 

“Maximum Liability Amount”

shall have the meaning ascribed thereto in Section 17;

 

 

“MLA(s)”

shall have the meaning ascribed thereto in the preamble;

 

 

“Moody’s”

shall mean Moody’s Investors Service, Inc.;

 

 

“Mortgages”

shall mean, collectively, the first preferred United States ship mortgages on
the Vessels to be executed by the respective Vessel-Owning Guarantor which is
the registered owner of such Vessel in favor of the Security Trustee pursuant to
Section 3.1(j)(i) substantially in the forms set out in Exhibit I;

 

 

“MTSA”

shall mean the Maritime and Transportation Security Act, 2002, as amended, inter
alia, by Public Law 107-295;

 

 

“Multiemployer Plan”

shall mean a “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA) to
which the Borrower or any ERISA Affiliate is making or accruing an obligation to
make contributions or has within any of the preceding five plan years made or
accrued an obligation to make contributions;

 

 

“Multiple Employer Plan”

shall mean an employee benefit plan, other than a Multiemployer Plan, subject to
Title IV of ERISA to which the Borrower or ERISA Affiliate, and one or more
employers other than the Borrower or ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan;

 

 

“Net Debt”

shall mean Debt minus Cash and Cash Equivalents;

 

14

--------------------------------------------------------------------------------


 

“Net Interest Expense”

shall mean for any period, all cash interest and cash commitment fees incurred
by the a Person less all interest and other financing income received by such
Person;

 

 

“Non-Extending Lenders”

any Lender(s) who does not extend its respective Commitment(s) at the Borrower’s
exercise of the Extension Option;

 

 

“Note”

shall mean the promissory note, to be executed by the Borrower to the order of
the Facility Agent pursuant to Section 3.1(c), to evidence the Facility,
substantially in the form set out in Exhibit B or in such other form as the
Facility Agent may agree;

 

 

“Operator”

shall mean, in respect of any Vessel, the Person who is concerned with the
operation of such Vessel and falls within the definition of “Company” set out in
rule 1.1.2 of the ISM Code;

 

 

“OSG”

shall have the meaning ascribed thereto in the Recitals;

 

 

“OSG Ship Management”

shall mean OSG Ship Management, Inc., a Delaware corporation;

 

 

“Other Taxes”

shall mean any and all present or future stamp or documentary Taxes or any other
excise or property Taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement. 

 

 

“Parent”

shall have the meaning ascribed thereto in the preamble;

 

 

“Participant”

shall have the meaning ascribed thereto in Section 11.2;

 

 

“Payment Date”

shall mean (i) the date which falls on the fifth anniversary of the date hereof,
or (ii) if the Extension Option is exercised by the Borrower pursuant to
Section 2.2, the date which falls on the seventh anniversary of the date
hereof.  If such day is not a Banking Day, the Payment Date shall be the
immediately preceding Banking Day;

 

 

“Permitted Country(ies)”

shall mean any or all of the following:  United States of America, United
Kingdom, Ireland, France, Belgium, the Netherlands, Germany, Sweden, Denmark,
Norway, Switzerland, Finland, Austria, Spain, Portugal, Italy, Luxembourg,
Greece, Canada, the Cayman Islands, Republic of Barbados, Japan, China, Hong
Kong and Bermuda;

 

 

“Permitted Debt”

shall mean, without duplication,

 

 

 

(a)   Capital Leases;

 

15

--------------------------------------------------------------------------------


 

 

(b)   Indebtedness owing to any Creditor

 

 

 

(c)   existing Indebtedness described in Schedule VI and any refinancing thereof
which do not have the effect of increasing the principal amount thereof or
changing the amortization thereof (other than to extend the same) and which are
otherwise on terms and conditions no less favorable to any Security Party, the
Facility Agent or any Lender, as determined by the Facility Agent, than the
terms of the Debt being refinanced, amended or modified; and

 

 

 

(d)   Debt consisting of intercompany loans and advances made by any Security
Party to any other Security Party.

 

 

“Permitted Lien”

has the meaning ascribed thereto in Section 9.2(A)(a)

 

 

“Permitted Investments”

shall mean with respect to any Person any of the following:

 

 

 

(a)

Investments in commercial paper maturing in 270 days or less from the date of
issuance which, at the time of acquisition, is rated one of the two highest
ratings by S&P or by Moody’s or any substantially similar commercial paper or
short-term ratings by any other nationally recognized credit rating agency
domiciled in the United States of America or the United Kingdom which in the
reasonable opinion of the Majority Lenders is of similar standing and with
comparable rating categories and methodologies (a “Substitute Rating Agency”);

 

 

 

 

(b)

Investments in obligations directly issued by or fully and unconditionally
guaranteed as to principal and interest by the United States of America or any
agency or instrumentality of the United States of America, in either case,
maturing in three (3) years or less from the date of acquisition thereof;

 

 

 

 

(c)

Investments in certificates of deposit, time deposits or bankers’ acceptances
issued by a Lender or any other bank or trust company organized under the laws
of any Permitted Country or any state thereof, having capital, surplus and
undivided profits aggregating at least $500,000,000 maturing in 270 days or less
from the date of acquisition thereof;

 

 

 

 

(d)

Investments in indebtedness of any governmental body of the United States of
America or any State or political subdivision thereof, which indebtedness is at
all times

 

16

--------------------------------------------------------------------------------


 

 

 

accorded one of the two highest ratings by S&P, Moody’s, or a Substitute Rating
Agency maturing not later than three (3) years from the date of acquisition
thereof (or, if maturing more than three (3) years after the date of
acquisition, which is subject to a put at par by the holder thereof on a weekly
or more frequent basis);

 

 

 

 

(e)

Investments in money market investment programs which are classified as a
current asset in accordance with GAAP and which are administered by reputable
financial institutions having capital, surplus and undivided profits of at least
$500,000,000 and which are registered under the Investment Company Act of 1940,
as amended; and

 

 

 

 

(f)

investments in money market and auction rate preferred stocks rated “A” or
better by S&P or Moody’s or a similar category by a Substitute Rating Agency;

 

 

“Person”

shall mean an individual, partnership, corporation, limited liability company,
business trust, bank, trust company, joint venture, association, joint stock
company, trust or other unincorporated organization, whether or not a legal
entity, or any government or agency or political subdivision thereof;

 

 

“Plan”

shall mean any employee benefit plan (other than a Multiemployer Plan or a
Multiple Employer Plan) covered by Title IV of ERISA or Section 302 of ERISA;

 

 

“Reference Banks”

shall mean DnB NOR and ING;

 

 

“Register”

shall have the meaning ascribed thereto in Section 11.4;

 

 

“Registration Statement”

shall mean the Registration Statement on Form S-1 (Registration No. 333-145341),
and all amendments thereto as filed by the Parent prior to the Closing Date;

 

 

“Rentals”

shall mean and include as of the date of any determination thereof all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by a Person, as lessee or sublessee under a lease of real or personal property
(excluding (i) fixed payments on any item of personal property involving rentals
of less than $1,000 per month each and $10,000 per month in the aggregate and
(ii) hire and other amounts payable under any time charter of a vessel for a
remaining period less than twelve (12) months, including any optional extensions
or renewals) but shall be exclusive of any amounts required to be paid by such
Person, directly or indirectly (whether or not

 

17

--------------------------------------------------------------------------------


 

 

designated as rents or additional rents), on account of maintenance, repairs,
insurance, taxes and similar charges incurred by such lessee or sublessee. 
Fixed rents under any so-called “percentage leases” shall be computed solely on
the basis of the minimum rents, if any, required to be paid by the lessee
regardless of sales volume or gross revenues;

 

 

“Revised Facility Amount”

shall have the meaning ascribed thereto in Section 2.2;

 

 

“S&P”

shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill Inc.;

 

 

“Sale and Leaseback Transaction”

shall mean any arrangement with any Person providing for the leasing by the
Parent or a Subsidiary for a period, including renewals, in excess of three
years of any asset which has been or is to be sold or transferred more than 180
days after the acquisition or occupancy thereof or the completion or
construction and commencement of full operation thereof, whichever is later, by
the Parent or any Subsidiary to such Person;

 

 

“Securities”

shall have the same meaning as in Section 2(1) of the Securities Act of 1933, as
amended;

 

 

“Securities and Exchange Commission”

shall mean the United States Securities and Exchange Commission or any other
governmental authority of the United States of America at the time
administrating the Securities Act of 1933, as amended, the Investment Company
Act of 1940, as amended, or the Exchange Act;

 

 

“Security Documents”

shall mean the Mortgages, the Assignments and any other documents that may be
executed as security for the Facility and the Borrower’s and each of the
Guarantors’ obligations in connection therewith;

 

 

“Security Party”

shall mean each of the Borrower and the Guarantors;

 

 

“Security Trustee”

shall have the meaning ascribed thereto in the preamble;

 

 

“Shipbuilding Contract Assignment(s)”

shall mean the first priority assignments over the shipbuilding contracts for
Hull 8015 and Hull 8016;

 

 

“Shipping and Related Businesses”

shall mean any one or all of the following: owning, chartering, leasing,
crewing, navigating, managing, supplying or operating or repairing commercial
vessels of all kinds, including but not limited to cargo ships, liners,
container ships, passenger vessels, tugs, barges and ferries; owning, operating
or managing transportation assets ancillary to or in furtherance of the

 

18

--------------------------------------------------------------------------------


 

 

transportation of freight and passengers by water; owning, operating or managing
terminals and other facilities of any kind incidental or ancillary to or in
furtherance of the transportation of freight and passengers by water; and
owning, managing or operating terminals, docks, piers, quays, wharves, dry
docks, storage facilities and port facilities incidental or ancillary to or in
furtherance of the transportation of freight and passengers by water;

 

 

“SMC”

means the safety management certificate issued in respect of any of the Vessel
in accordance with rule 13 of the ISM Code;

 

 

“Stated Amount”

means with respect to each Letter of Credit, the maximum amount available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met);

 

 

“subsidiary”

shall mean as to any particular Person, at any date, any corporation, limited
liability company, partnership or other entity of which more than 50% (by number
of votes of the Voting Stock or other ownership interests having ordinary voting
power) are beneficially owned or controlled, directly or indirectly, by such
Person and/or one or more other subsidiaries of such Person;

 

 

“Subsidiary(ies)”

shall mean a/the subsidiary(ies) of the Parent;

 

 

“Taxes”

shall mean any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority;

 

 

“Termination Event”

shall mean (i) a “reportable event,” as such term is defined in Section 4043 of
ERISA, (ii) the withdrawal of the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a “substantial
employer,” as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan,
(iii) the filing of a notice of intent to terminate a Plan under Section 4041 of
ERISA or the termination or the treatment of a Multiemployer Plan amendment as a
termination under Section 4041A of ERISA, (iv) the institution of proceedings to
terminate a Plan or a Multiemployer Plan or (v) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan;

 

19

--------------------------------------------------------------------------------


 

“Total Capitalization”

shall mean the sum of (i) Funded Indebtedness plus (ii) Consolidated Net Worth;

 

 

“Transaction Documents”

shall mean each of this Agreement, the Note, the Security Documents and any
other instrument, document or other agreement delivered in connection herewith
or therewith,;

 

 

“Vessels”

shall mean the Vessels listed in Schedule I hereto, registered in the name of
the relevant Vessel-Owning Guarantor or any vessel acquired by the Borrower or a
Vessel-Owning Guarantor in accordance with Section 9.3;

 

 

“Vessel-Owning Guarantor(s)”

shall have the meaning ascribed thereto in the preamble;

 

 

“Voting Stock”

shall mean, with respect to any Person, Securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions) of such Person; and

 

 

“Withdrawal Liability”

shall have the meaning given to such term under Part 1 of Subtitle E of Title IV
of ERISA. 

 

1.2           Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Transaction Documents, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”; words importing either gender include the other gender; references
to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments (including this
Agreement and the other Transaction Documents) shall be deemed to include all
subsequent amendments, amendments and restatements, supplements, extensions,
replacements and other modifications to such instruments (without, however,
limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement or the other Transaction
Documents); references to any matter that is “approved” or requires “approval”
of a party shall mean approval given in the sole and absolute discretion of such
party unless otherwise specified; words importing the singular number only shall
include the plural and vice versa (except as indicated), as may be appropriate;
references to any Person shall include such Person, its successors and permitted
assigns and transferees.

 

1.3           Accounting Terms.  Unless otherwise specified herein, all
accounting terms used in this Agreement, the Note and in the Security Documents
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Facility Agent or to the
Lenders under this Agreement shall be prepared, in accordance with GAAP;
provided that, if the Borrower notifies the Facility Agent that the

 

20

--------------------------------------------------------------------------------


 

Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Majority Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

1.4           Certain Matters Regarding Materiality.  To the extent that any
representation, warranty, covenant or other undertaking of the Borrowers in this
Agreement is qualified by reference to those which are not reasonably expected
to result in a “Material Adverse Change” or language of similar import, no
inference shall be drawn therefrom that the Facility Agent, the Security Trustee
or any Lender has knowledge or approves of any noncompliance by such Borrower
with any governmental rule.

 

1.5           Forms of Documents.  Except as otherwise expressly provided in
this Agreement, references to documents or certificates “substantially in the
form” of exhibits to another document shall mean that such documents or
certificates are duly completed in the form of the related exhibits with
substantive changes subject to the provisions of Section 18.6 of this Agreement,
as the case may be, or the correlative provisions of the Transaction Documents.

 

2.             THE FACILITY

 

2.1           Purposes.  The Lenders shall make the Facility available to the
Borrower for the purposes of (1) refinancing in whole or in part the Parent’s
outstanding debt to OSG, (2) financing the pre-delivery and post-delivery costs
of Hull 8015 and Hull 8016, and the cost of retrofitting Barge OSG 243,
(3) providing funds for general company and working capital purposes of the
Borrower and its subsidiaries and (4) at the request of the Borrower, to issue
Letter(s) of Credit as provided for in this Section 2.

 

2.2           Extension Option.  At any time on or after the second anniversary
of the Closing Date until the date which is ninety (90) days prior to the
Initial Payment Date, the Borrower may request, by at least sixty (60) days
written notice to the Facility Agent, that the Lenders extend the Initial
Payment Date by an additional 24 months from the fifth anniversary of the
Closing Date to the seventh anniversary of the Closing Date (the “Extension
Option”).  The Lenders who agree to extend their Commitment (the “Extending
Lenders”) shall do so at their Closing Date Commitment level.  Once a Lender
agrees to extend its Commitment, the request of the Borrower is irrevocable.  If
less than all of the Lenders agree to extend their Commitments, the Facility
Agent shall notify the Extending Lenders and each Extending Lender shall inform
the Facility Agent within 30 days of such notice of the amount, if any, of the
Non-Extending Lenders’ Commitments it is willing to accept and assume on the
Initial Payment Date and shall enter into an Assignment and Assumption Agreement
with such Non-Extending Lender(s) with respect to such Commitment or portion
thereof, which shall be effective on the Initial Payment Date.  If, after giving
effect to the assignments described above all of the Lenders’ Commitments have
not been extended and or assumed, the Borrower may arrange for one or more
Extending Lenders or other assignees eligible to

 

21

--------------------------------------------------------------------------------


 

become Lenders to the Facility to accept and assume the unassigned amounts of
the commitments of the Non-Extending Lenders or reduce the Facility on the
Initial Payment Date to the aggregate amount of the commitments of the Extending
Lenders (the “Revised Facility Amount”).  For the avoidance of doubt the parties
hereto agree that the Commitment of a Non-Extending Lender shall not terminate
until the Initial Payment Date.  Amounts outstanding on the Initial Payment Date
in excess of the Revised Facility Amount shall be repaid on the Initial Payment
Date.

 

2.3           Making of the Advances.  Each of the Lenders, relying upon each of
the representations and warranties set out in Section 8, hereby severally, and
not jointly, agrees with the Borrower that, subject to and upon the terms of
this Agreement, it will on each Drawdown Date make its ratable portion of the
relevant Advance available through the Facility Agent, to the Borrower in an
amount not to exceed its Commitment.

 

2.4           Advance Availability Period.  Subject to satisfaction of the terms
and conditions set forth herein, the Facility will be available for drawings on
a revolving basis until the earlier of (i) one (1) month prior to the Payment
Date or (ii) the date on which the Facility is permanently reduced to zero and
the Lenders are no longer required to make Advances hereunder.  The maximum
number of Advances that may be outstanding at any one time is ten (10).

 

2.5           Drawdown Notice.  When the Borrower seeks to draw an Advance
hereunder, it shall serve a written notice (a “Drawdown Notice”) on the Facility
Agent (which shall promptly furnish a copy to each Lender) no later than
11:00 A.M., New York time, at least three (3) Banking Days prior to the date of
the proposed Advance except in the case of the initial Advance in which case the
Borrower shall give at least one (1) Banking Day prior notice.  Each Drawdown
Notice shall specify (a) the date of the proposed borrowing (which shall be a
Banking Day), (b) the principal amount of the Advance to be made by the Lenders
on that date, (c) the Interest Period requested by the Borrower, which period
may end no later than the Payment Date, and (d) the disbursement instructions
for the proceeds of such Advance.  Each Drawdown Notice shall be effective upon
receipt by the Facility Agent, shall be irrevocable and shall be in the form set
out in Exhibit C.

 

2.6           Effect of Drawdown Notice.  Each Drawdown Notice shall be deemed
to constitute a warranty by the Borrower:  (a) that the representations and
warranties stated in Section 8 are true and correct on the date of such Drawdown
Notice and will be true and correct on the applicable Drawdown Date as if made
on such date except for such representations and warranties that relate to a
specific earlier date, (b) that no Default or Event of Default has occurred and
is continuing on such Drawdown Date or would result from the making of a
Advance, and (c) that the Conditions Precedent stated in Sections 3.1 and 3.2
have been satisfied.

 

2.7           Notation of Advances.  Each Advance made by the Lenders to the
Borrower may be evidenced by a notation of the same made by the Facility Agent
on the grid attached to the Note, which notation, absent manifest error, shall
be prima facie evidence of the amount of the relevant Advance.

 

22

--------------------------------------------------------------------------------


 

2.8           Several Obligations.  The failure of any Lender to make its pro
rata portion of the relevant Advance on the date specified therefore shall not
relieve any other Lender of its obligation to make its pro rata portion of such
Advance on such date, and neither the Facility Agent nor any Lender shall be
responsible for the failure of any other Lender to make its pro rata portion of
an Advance.

 

2.9           Pro Rata Treatment.  Each borrowing from the Lenders hereunder
shall be made from the Lenders, each payment of fees and expenses under
Section 13 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments shall be applied to the Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; each payment or prepayment of principal of any portion of the
Facility Balance by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Facility
Balance held by the Lenders; and each payment of interest on the Facility
Balance by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest due and payable to the respective
Lenders.

 

2.10         Letters of Credit.  (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request that the Issuing Lender at
any time during the Letter of Credit Availability Period, issue for the account
of the Borrower and for the purposes of the Borrower, the Parent or any
Subsidiary and in support of L/C Supportable Obligations, and subject to and
upon the terms and conditions herein set forth, and the Issuing Lender agrees to
issue from time to time, irrevocable standby letters of credit denominated in
Dollars in such form as may be approved by the Issuing Lender (singly, a “Letter
of Credit” and collectively, the “Letter(s) of Credit”).  The maximum number of
Letters of Credit that may be outstanding at any one time is ten (10).

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, no Letter of Credit shall be issued, the Stated Amount of which,
(i) is greater than Twenty Five Million Dollars ($25,000,000), or (ii) when
added to the Letter of Credit Outstandings would exceed Twenty Five Million
Dollars ($25,000,000), or (iii) when added to the Letter of Credit Outstandings
and the Facility Balance, would exceed the maximum principal amount available
under the Facility.

 

(c)           Each Letter of Credit shall terminate within 12 months after the
date of issuance but any such Letter of Credit shall be extendable upon the
agreement of the Borrower and the Issuing Lender for successive periods of up to
12 months.  No Letter of Credit shall be issued, which would exceed the Payment
Date.

 

2.11         Letter of Credit Request.  (a) At any time during the Letter of
Credit Availability Period, whenever the Borrower wishes that a Letter of Credit
be issued, the Borrower shall give the Issuing Lender written notice (a “Letter
of Credit Request”) substantially in the form of Exhibit D prior to 11:00 A.M.,
New York time, at least three (3) Banking Days prior to the proposed date of
issuance (which shall be a Banking Day), which Letter of Credit Request shall
include any documents that the Letter of Credit Issuer may reasonably require in
connection therewith.  The Letter of Credit Request shall be irrevocable.  The
Issuing Lender shall promptly notify each Lender of each Letter of Credit
Request and the Issuing Lender

 

23

--------------------------------------------------------------------------------


 

shall, on the date of each issuance of a Letter of Credit by it, give each
Lender and the Borrower written notice of the issuance of such Letter of Credit.

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.10.  Unless the Issuing Lender has received notice from the
Borrower, any other Security Party or the Lenders before it issues a Letter of
Credit that one or more of the conditions specified in Section 3 has not been
satisfied, or that the issuance of such Letter of Credit would violate
Section 2.10, then the Issuing Lender shall, subject to the terms and conditions
of this Agreement, issue the requested Letter of Credit on behalf of the
Borrower in accordance with the Issuing Lender’s usual and customary practices.

 

2.12         Letter of Credit Participation.  (a) Immediately upon the issuance
by the Issuing Lender of a Letter of Credit, the Issuing Lender shall be deemed
to have sold and transferred to each Lender, and each Lender (each a “Letter of
Credit Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from the Issuing Lender, without recourse or warranty, an
undivided interest and participation, in proportion to such Lender’s Commitment,
in such Letter of Credit, each substitute letter of credit, each drawing or
payment made thereunder and the obligations of the Borrower under this Agreement
with respect thereto (although the Letter of Credit Fee shall be payable
directly to the Facility Agent for the account of the Letter of Credit
Participants as provided in Section 13.1(b)) and any security therefor or
guaranty pertaining thereto.  Upon any change in a Lender’s Commitment pursuant
to Section 11.1 or 11.2, it is hereby agreed that, with respect to all
outstanding Letters of Credits and unpaid drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 2.12
to reflect the adjusted obligations in respect of the Letter of Credits of the
assignor and assignee Lender, as the case may be.

 

(b)           In determining whether to pay under any Letter of Credit, the
Issuing Lender shall not have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit.  Any action
taken or omitted to be taken by the Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for the Issuing Lender any
resulting liability to the Borrower, any other Security Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of the Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

(c)           The obligations of the Letter of Credit Participants to make
payments to the Issuing Lender with respect to Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

 

24

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Transaction Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
the Borrower, the Parent or any of the Subsidiaries may have at any time against
a beneficiary named in a Letter of Credit, any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the Facility
Agent, any Letter of Credit Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower, the Parent or any of the Subsidiaries and the
beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

2.13         Letter of Credit Payments Deemed Advances.  The Borrower hereby
agrees that any payment or disbursement made by the Issuing Lender under any
Letter of Credit shall be deemed an Advance in Dollars and shall bear interest
for each day from the date of such payment or disbursement at the Applicable
Rate.  The Issuing Lender shall give prompt notice to the Borrower and the
Lenders of each payment or disbursement and the amount thereof in Dollars under
a Letter of Credit.  The Borrower’s obligation to repay any Advance deemed made
under this Section 2.13 (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (other than the failure
of the Issuing Lender to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit) or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that the Borrower shall not be obligated to reimburse the Issuing
Lender for any wrongful payment made by the Issuing Lender with respect to a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Issuing Lender.

 

3.             CONDITIONS

 

3.1           Conditions Precedent to the Availability of the Facility.  The
obligation of the Lenders to make the Facility available to the Borrower to make
the initial Advance or the issuance of any Letter of Credit on the Closing Date
under this Agreement shall be expressly subject to the following conditions
precedent:

 

25

--------------------------------------------------------------------------------


 

(a)           Authority.  The Facility Agent shall have received the following
documents in form and substance satisfactory to the Facility Agent and its legal
advisers no later than the Drawdown Date of the initial Advance:

 

(i)            copies, certified as true and complete by an officer of each of
the Security Parties, of the resolutions of its board of directors and, with
respect to the Borrower and the Vessel-Owning Guarantors, and, if necessary,
shareholders evidencing approval of the Transaction Documents to which each is a
party and authorizing an appropriate officer or officers or attorney-in-fact or
attorneys-in-fact to execute the same on its behalf;

 

(ii)           copies, certified as true and complete by an officer of each of
the Security Parties, of all documents evidencing any other necessary action,
approvals or consents with respect to the Transaction Documents to which each is
a party and the transactions contemplated hereby and thereby;

 

(iii)          copies, certified as true and complete by an officer of each of
the Security Parties, of the constitutional documents of each Security Party and
all amendments thereto;

 

(iv)          certificate of the jurisdiction or formation, as the case may be,
of each Security Party as to the good standing thereof; and

 

(v)           a certificate signed by an authorized officer of each of the
Security Parties to the effect that (A) no Default or Event of Default shall
have occurred and be continuing, (B) the representations and warranties of such
Security Party contained in this Agreement are true and correct as of the
Drawdown Date of the Initial Advance, except for such representations and
warranties that relate to a specific earlier date and (C) sets out specimen
signatures for the officers who are authorized to be signatories to this
Agreement or any of the other Transaction Documents or any documents related
thereto.

 

(b)           This Agreement.  Each of the Security Parties shall have duly
executed and delivered this Agreement to the Facility Agent.

 

(c)           The Note.  The Borrower shall have duly executed and delivered the
Note to the Facility Agent.

 

(d)           Fees.  The Creditors shall have received payment in full of all
other fees and expenses due to each thereof pursuant to the terms hereof on the
date when due including, without limitation, all fees and expenses due under the
Fee Letters and Sections 13.1 and 13.2.

 

(e)           Environmental Claims.  The Lenders shall be satisfied that none of
the Security Parties is subject to any Environmental Claim which could
reasonably be expected to result in a Material Adverse Change.

 

(f)            Legal Opinions.  The Facility Agent shall have received opinions
addressed to the Agents and the Lenders from James I. Edelson, Esq., general
counsel to OSG

 

26

--------------------------------------------------------------------------------


 

and Seward & Kissel LLP, special counsel to the Facility Agent, in such form as
the Facility Agent may agree, as well as such other legal opinions as the
Lenders shall have reasonably required as to all or any matters under the laws
of the State of Delaware, the United States of America and the State of New York
covering the conditions and representations and warranties which are the
subjects of Sections 3 and 8, respectively.

 

(g)           Registration Statement.  The Facility Agent shall have received a
copy of the Registration Statement and the Registration Statement shall have
been declared “effective” by the Securities and Exchange Commission.

 

(h)           Vessel Documents.  The Facility Agent shall have received evidence
satisfactory to it and its counsel that each Vessel (other than Hull 8015 and
Hull 8016):

 

(i)            is registered in the name of the relevant Vessel-Owning Guarantor
as set forth in Schedule III under the United States flag, free of all liens and
encumbrances of record other than the Mortgage and the other Permitted Liens,
which Mortgage shall have been submitted to the National Vessel Documentation
Center for recordation on or prior to the Closing Date;

 

(ii)           is insured in accordance with the provisions of its Mortgage and
all requirements of its Mortgage in respect of such insurance have been
fulfilled (including, but not limited to, letters of undertaking from the
insurance brokers, including confirmation notices of assignment, notices of
cancellation and loss payable clauses acceptable to the Facility Agent);

 

(iii)          is classed in the highest classification and rating for vessels
of the same age and type with its Classification Society without any material
outstanding recommendations; and

 

(iv)          the technical and/or operational management for each Vessel is
being provided by OSG Ship Management.

 

(i)            Security Documents.  Each of the Vessel-Owning Guarantors shall
have executed and delivered to the Security Trustee:

 

(i)            the Mortgage on the Vessel owned thereby, except for Hull 8015
and Hull 8016 which Mortgages shall be executed and delivered upon delivery of
the respective Vessel to the relevant Vessel-Owning Guarantor, which shall have
been recorded in accordance with the laws of the United States of America so as
to constitute a first preferred mortgage lien under United States law;

 

(ii)           the Insurances Assignment in respect of the Vessel owned thereby,
except for Hull 8015 and Hull 8016 which Insurances Assignment shall be executed
and delivered upon delivery of the respective Vessel to the relevant
Vessel-Owning Guarantor;

 

(iii)          the Earnings Assignment in respect of the Vessel owned thereby,
except for Hull 8015 and Hull 8016 which Earnings Assignment shall be executed

 

27

--------------------------------------------------------------------------------


 

and delivered upon delivery of the respective Vessel to the relevant
Vessel-Owning Guarantor;

 

(iv)          the Assignment of Shipbuilding Contracts in respect of the Hull
8015 and Hull 8016 Shipbuilding Contracts;

 

(v)           the Assignment Notices with respect to the Vessel owned thereby;
and

 

(vi)          such Uniform Commercial Code Financing Statements (Forms UCC-1) as
the Security Trustee shall require.

 

(j)            IAPPC, ISM and ISPS Code.  The Facility Agent shall have received
a copy of the DOC, SMC, ISSC and IAPPC for each Vessel.

 

(k)           Know Your Customer Information.  The Lenders shall have received
such documentation and other evidence requested by any Lender in order for such
Lender to carry out and be satisfied with the results of all necessary “know
your customer” or other checks it is required to carry out in connection with
the transactions contemplated by this Agreement, the Note and the Security
Documents.

 

(l)            Vessel Appraisals.  The Facility Agent shall have received
valuations of the Fair Market Value of each Vessel.

 

(m)          Loan to Value Ratio.  As of the Closing Date, the ratio of the
Facility to the value of the Vessels, based on the fleet valuations delivered
pursuant to Section 3.1(m), shall be no more than .65 to 1.00.

 

3.2           Further Conditions Precedent.  On each Drawdown Date, the
obligation of the Lenders to make any Advance available to the Borrower or issue
any Letter of Credit on behalf of the Borrower shall be expressly conditional
upon:

 

(a)           Drawdown Notice; Letter of Credit Request.  The Facility Agent
having received a Drawdown Notice in accordance with the terms of Section 2.5 or
a Letter of Credit Request in accordance with the terms of Section 2.11, as
applicable.

 

(b)           Representations and Warranties.  The representations stated in
Section 8 being true and correct as if made on that date except for such
representations and warranties that relate to a specific earlier date.

 

(c)           No Default.  No Default or Event of Default having occurred and be
continuing or resulting from the making of an Advance.

 

(d)           No Material Adverse Change.  There being no Material Adverse
Change since October 29, 2007.

 

28

--------------------------------------------------------------------------------


 

(e)           NYSE Listing; IPO Proceeds.  The Parent being listed on the New
York Stock Exchange and following the consummation of the IPO the Parent shall
receive gross proceeds from its IPO in an amount equal to or greater than
$100,000,000.

 

(f)            Maritime Administration Approval.  Luxmar Tanker, LLC and Maremar
Tanker LLC having obtained, within thirty (30) days of the date hereof,
pre-approval from the United States Maritime Administration, in form and
substance satisfactory to the Administrative Agent, for the possible transfer of
its respective Vessel upon the exercise of the Security Trustee’s rights under
the respective Mortgage to a party not qualified to own and document a vessel
under United States flag and/or the re-documentation of such Vessel under
foreign flag.

 

3.3           Breakfunding Costs.  In the event that, on the date specified for
the making of the Advance in the Drawdown Notice, the Lenders shall not be
obliged under this Agreement to make such Advance available under this
Agreement, the Borrower shall indemnify and hold the Lenders fully harmless
against any losses which the Lenders (or any thereof) may sustain as a result of
borrowing or agreeing to borrow funds to meet the drawdown requirement of such
Drawdown Notice and the certificate of the relevant Lender or Lenders shall,
absent manifest error, be conclusive and binding on the Borrower as to the
extent of any such losses.

 

3.4           Satisfaction after Drawdown.  Without prejudice to any of the
other terms and conditions of this Agreement, in the event all of the Lenders
elect, in their sole discretion, to make an Advance prior to the satisfaction of
all or any of the conditions referred to in Sections 3.1 and 3.2, the Borrower
hereby covenants and undertakes to satisfy or procure the satisfaction of such
condition or conditions within seven (7) days after the Drawdown Date (or such
longer period as the Majority Lenders, in their sole discretion, may agree).

 

4.             REPAYMENT AND PREPAYMENT

 

4.1           Mandatory Repayment.  (a)  All amounts outstanding on the Payment
Date shall be repaid in full on the Payment Date.

 

(b)           If less than all of the Lenders agree to extend their Commitment
and the Commitments of the Non-Extending Lenders are not assumed by another
Lender or assignee, any amounts outstanding in excess of the Revised Facility
Amount shall be repaid on the Initial Payment Date.

 

(c)           The Facility Amount or Revised Facility Amount, as applicable,
will be reduced (including, if necessary, by the repayment of outstanding
Advances) upon any of the Vessels being sold, lost or declared an actual or
constructive total loss in an amount equal to the then total Facility Amount or
Revised Facility Amount, multiplied by a fraction, the numerator of which is the
most recent Fair Market Value of such Vessel in the most recent appraisal
delivered to the Facility Agent and the denominator of which is the aggregate of
the Fair Market Value in the most recent appraisal delivered to the Facility
Agent of all Vessels.  In the event of any such sale or total loss and in lieu
of prepaying the Facility or a part thereof, the Borrower may substitute a
Vessel with a vessel acceptable to the Lenders in their sole discretion pursuant
to Section 9.3.  Notwithstanding the foregoing, the parties hereto agree that no
repayment shall be required pursuant to this Section 4.1(c) in connection with
the replacement of the

 

29

--------------------------------------------------------------------------------


 

SEAFARER and FREEDOM with Hull 8015 and 8016, which replacements shall not
require consent of the Lenders or any of them.

 

(d)           If at any time the aggregate amount outstanding under the Facility
exceeds the Facility Amount or Revised Facility Amount, as applicable, an
immediate repayment will be required equal to such excess.

 

4.2           Voluntary Prepayment.  The Borrower may, at its option, upon three
(3) Banking Days written notice, prepay any outstanding Advance or any portion
of the Facility Balance, without penalty, provided that if such prepayment is
made on a day other than the last day of the Interest Period of such Advance the
Borrower shall compensate the Lenders and Participants or any thereof for any
loss, cost or expense incurred by them as a result of a prepayment made on any
day other than the last day of an Interest Period.  Each prepayment shall be in
a minimum amount of Five Million Dollars ($5,000,000) plus any One Million
Dollar ($1,000,000) multiple thereof or the full amount of the then outstanding
Advances.  Subject to the limits and upon the conditions herein provided
(including the reductions of the Commitments provided in Section 4.3), the
Borrower may from time to time prepay the Advances and thereafter re-borrow such
Advances or a portion thereof.

 

4.3           Optional Permanent Reduction of Facility.  The Borrower shall have
the right, at any time and from time to time, to, without penalty, permanently
reduce the Facility, provided that the Facility Agent receives five (5) business
days prior written notice of such reduction and the Lenders are reimbursed for
any breakage costs as provided in Section 12.6 with respect to any Advances, or
portions thereof, that are prepaid on any day other than the last day of the
applicable Interest Period(s) in the event that such prepayment is necessary to
reduce the Facility Balance so that the aggregate amount of the Advances
outstanding do not exceed the amount available under the Facility after giving
effect to any such permanent reduction in the Facility.  Each such permanent
reduction shall be in an integral multiple of One Million Dollars ($1,000,000)
with a minimum amount of Five Million Dollars ($5,000,000).  Amounts permanently
reduced cannot be reinstated and are not available for re-borrowing.

 

4.4           Borrower’s Obligations Absolute.  The Borrower’s obligations to
pay each Creditor hereunder and under the Note shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms hereof
and thereof, under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrowers or any of them may have
or have had against the Creditors.

 

5.             INTEREST AND RATE

 

5.1           Payment of Interest; Interest Rate.  (a) The Borrower hereby
agrees to pay to the Lenders as primary obligor interest on the unpaid principal
amount of each Advance for the period commencing on the Drawdown Date of such
Advance or if such Advance is a deemed Advance pursuant to Section 2.13 the date
of the relevant drawing under the Letter of Credit until but not including the
stated maturity thereof (whether by acceleration or otherwise) or the date of
prepayment thereof at the Applicable Rate which shall be the rate per annum
which is equal to the aggregate of (i) the LIBOR Rate for the relevant Interest
Period plus (ii)

 

30

--------------------------------------------------------------------------------


 

the Margin plus (iii) Mandatory Costs.  The Applicable Rate with respect to the
Advance shall be determined by the Facility Agent at or about 11:00 A.M. New
York time two (2) Banking Days prior to the first day of the relevant Interest
Period.  The Facility Agent shall promptly notify the Borrower and the Lenders
in writing of the Applicable Rate and the duration of each Interest Period as
and when determined.  Each such determination, absent demonstrative error, shall
be conclusive and binding upon the Borrower.

 

(b)           Notwithstanding the foregoing, the Borrower hereby agrees that
after the occurrence and during the continuance of an Event of Default, the
Facility Balance shall bear interest at a rate per annum equal to the Default
Rate.  In addition, after the occurrence and during the continuance of an Event
of Default, the Borrower hereby promise to pay interest on the Facility Balance
or any installment thereof and (to the extent that the payment of such interest
shall be legally enforceable) on any overdue installment of interest, and on any
other amount payable by the Borrower hereunder which shall not be paid in full
when due (whether at stated maturity, by acceleration or otherwise), for the
period commencing on the due date thereof until but not including the date the
same is paid in full at the Default Rate.

 

(c)           Except as provided in the next sentence, accrued interest shall be
payable on the last day of each Interest Period, provided, however, that if the
Borrower shall select an Interest Period which is longer than three months,
interest shall be payable quarterly in arrears.  Interest payable at the Default
Rate shall be payable from time to time on demand of the Facility Agent.  No
Interest Period shall extend beyond the Payment Date.

 

5.2           Calculation of Interest.  All interest shall accrue from
day-to-day and be calculated on the actual number of days elapsed and on the
basis of a three hundred sixty (360) day year.

 

5.3           Maximum Interest.  Anything in this Agreement or the Note to the
contrary notwithstanding, the interest rate on any Advance shall in no event be
in excess of the maximum rate permitted by Applicable Law.

 

5.4           Interest Elections.  (a) On the last day of each Interest Period,
with respect to any Advance, the Borrower may elect to continue such Advance for
one or more new Interest Periods as provided in this Section 5.

 

(b)           To make an election pursuant to this Section 5, the Borrower shall
notify the Facility Agent of such election in writing by hand delivery or
facsimile no later than 11:00 A.M. New York time at least three (3) Banking Days
prior to the expiration of the then current Interest Period relating to such
Advance (each an “Interest Election Request”). Each Interest Election Request
shall be irrevocable and in a form approved by the Facility Agent and signed by
the Borrower.

 

(c)           Each written Interest Election Request shall specify the following
information:

 

(i)            the Advance to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Advance;

 

31

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Banking Day; and

 

(iii)          the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of
Interest Period. If the Borrower does not request an Interest Period, it shall
be deemed to have selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Facility Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Advance.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request on or prior to the date that is three (3) Banking Days prior to the end
of the Interest Period applicable thereto, then, such Advance shall be repaid on
the last day of such Interest Period as provided herein.

 

6.             PAYMENTS

 

6.1           Place of Payments; No Set Off.  All payments to be made hereunder
by the Borrower shall be made in Dollars on the due dates of such payments to
the account of the Facility Agent at JPMorgan Chase Bank, New York, BIC Code
CHASUS33 (ABA No. 021 000 021), for the Account of ING Bank, London Branch, BIC
Code INGBGB2L, Account No. 001 1 938 123 (Ref: OSG attn Loans Agency) for
distribution to the Lenders or to such other account of the Facility Agent as
the Facility Agent may direct, without set-off or counterclaim and free from,
clear of and without deduction for, any Indemnified Taxes or Other Taxes;
provided, however, that if the Borrower shall at any time be compelled by law to
withhold or deduct any Indemnified Taxes or Other Taxes from any amounts payable
to the Facility Agent for the account of the Lenders or the other Creditors
hereunder, then, the Borrower shall pay such additional amounts as may be
necessary in order that the net amounts received after withholding or deduction
shall equal the amounts which would have been received if such withholding or
deduction were not required and, in the event any withholding or deduction is
made.  For any Indemnified Taxes or Other Taxes, the Borrower shall promptly
send to the Facility Agent any documentary evidence they have with respect to
such withholding or deduction.  No Lender shall change its lending office if
such change would result in the Borrower being compelled by law to withhold or
deduct any Indemnified Taxes or Other Taxes from any amounts payable to the
Facility Agent for the account of the Lenders or the other Creditors hereunder.

 

6.2           Federal Income Tax Credits.  (a) If any Lender obtains the benefit
of a credit against its liability for federal income taxes imposed by the United
States of America, or any income taxes imposed by another jurisdiction, for all
or part of the Taxes as to which the Borrower has paid additional amounts as
aforesaid then such Lender shall reimburse the Borrower for the amount of the
credit so obtained; (b) each of the Lenders that is a United States Person (as
such term is defined in Section 7701(a)(3) of the Code) shall, on or prior to
the making of the Initial Advance (and in the case of an assignee, on or prior
to the effective date of the relevant assignment) and from time to time
thereafter when required by applicable provisions

 

32

--------------------------------------------------------------------------------


 

of the Code, provide the Borrower with two duly completed copies of Internal
Revenue Service Form W-9, as appropriate, or any successor for prescribed by the
Internal Revenue Service, certifying that the Lender is not subject to backup
withholding, (c) each of the Lenders that is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code) shall, on or prior to the
making of the Initial Advance (and in the case of an assignee, on or prior to
the effective date of the relevant assignment) and from time to time thereafter
when required by applicable provisions of the Code, provide the Borrower with
two duly completed copies of Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States of America is a party that exempts withholding tax on
payments under this Agreement or the other Transaction Documents or certifying
that the income receivable by it pursuant to this Agreement or the other
Transaction Documents is effectively connected with the conduct of a trade or
business in the United States of America; (d) each of the Lenders that is not a
United States Person (as such term is defined in Section 7701(a)(3) of the Code)
and is claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code shall, on or prior to the making of the Initial
Advance (and in the case of an assignee, on or prior to the effective date of
the relevant assignment) and from time to time thereafter when required by
applicable provisions of the Code, provide (x) a certificate to the effect that
the Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) two duly completed copies
of Internal Revenue Service Form W-8BEN. (e) for any period with respect to
which a Lender that is not a United States Person has failed to provide the
Borrower with the appropriate forms described in clause (c) or (d) above (other
than if such failure is due to a change in law occurring after the date on which
such person was originally required to provide such forms, or if such forms are
otherwise not required under clause (c) or (d) above), such Lender shall not be
entitled to payment of additional amounts under Section 6.1 with respect to
Taxes imposed by the United States of America; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower at such Lender’s expense shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

7.             GUARANTEE

 

7.1           The Guarantee.  The Guarantors hereby jointly and severally
guarantee to each of the Creditors and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the principal of and interest on the Advances (including, but
not limited to, any payment or disbursement made by the Issuing Lender under any
Letter of Credit which has been deemed an Advance pursuant to Section 2.13) made
by the Lenders to the Borrower, and to the extent not deemed an Advance
hereunder, all reimbursement obligations in respect of drawings made under
outstanding Letters of Credit issued by the Issuing Lender on behalf of any
Security Party and all other amounts from time to time owing to the Creditors by
any Security Party under this Agreement, under the Note, under any of the
Security Documents and under any Interest Rate Agreement, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby

 

33

--------------------------------------------------------------------------------


 

further jointly and severally agree that if the any Security Party shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Guarantors will promptly pay the same, on
first demand, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

7.2           Obligations Unconditional.  The obligations of the Guarantors
under Section 7.1 are joint and several, absolute, unconditional and
irrevocable, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligation of the Borrower under this Agreement, the Note
or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of, or security for,
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 7.2 that the obligations of the
Guarantors hereunder shall be joint and several, absolute, unconditional and
irrevocable, under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute, unconditional and irrevocable as described above:

 

(a)           at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of this
Agreement, the Note or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
Note or any other agreement or instrument referred to herein or therein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefore shall be released or exchanged, in whole or in part, or
otherwise dealt with; or

 

(d)           any lien or security interest granted to, or in favor of, the
Facility Agent or any Lender or Lenders as security for any of the Guaranteed
Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and any notice not provided for herein, and any requirement that the
Facility Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower under this Agreement, the Note or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.

 

7.3           Reinstatement.  The obligations of the Guarantors under this
Section 7 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf

 

34

--------------------------------------------------------------------------------


 

of the Borrower in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
or not as a result of any proceedings, and the Guarantors jointly and severally
agree that they will indemnify each Creditor on demand for all reasonable costs
and expenses (including, without limitation, fees of counsel) incurred by such
Creditor in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

7.4           Subrogation.  Each Guarantor hereby irrevocably waives, but only
until all Guaranteed Obligations payable hereunder by the Guarantors to the
Creditors (or any of the them) have been paid in full, any and all rights to
which any of them may be entitled, by operation of law or otherwise, upon making
any payment hereunder to be subrogated to the rights of the payee against the
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by the Borrower in respect thereof.

 

7.5           Subordination.  The Guarantors jointly and severally agree that,
so long as the Borrower remains under any actual or contingent liability under
this Agreement, the Note, the Security Documents and any Interest Rate Agreement
other than any Contingent Obligations for which no demand has been or is
reasonably expected to be made, any rights which any Guarantor may have at any
time by reason of the performance by such Guarantor of the Guaranteed
Obligations to take the benefit (in whole or in part) of any security taken
pursuant to this Agreement, any of the Security Documents or any Interest Rate
Agreement shall be subject and subordinate to the rights of the Creditors
hereunder and shall be exercised by such Guarantor in such manner and upon such
terms as the Creditors may require and further agree to hold any monies at any
time received by such Guarantor as a result of the exercise of any such rights
or otherwise for and on behalf of the Creditors for application in or towards
payment of any sums at any time owed by the Borrower under this Agreement, the
Security Documents or any Interest Rate Agreement.

 

7.6           Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Note may be declared to be forthwith due and payable as
provided in Section 10 (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 10) for purposes of
Section 7.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 7.1.

 

7.7           Instrument for the Payment of Money.  Each of the Guarantors
hereby acknowledges that the guarantee in this Section 7 constitutes an
instrument for the payment of money, and consents and agrees that any Creditor,
at such Creditor’s sole option, in the event of a dispute by such Guarantor in
the payment of any moneys due hereunder, shall have the right to bring
motion-action under New York CPLR Section 3213.

 

35

--------------------------------------------------------------------------------


 

7.8           Continuing Guarantee.  The guarantee in this Section 7 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

8.             REPRESENTATIONS AND WARRANTIES

 

In order to induce the Creditors to enter into this Agreement and to make the
Facility available, each of the Security Parties hereby represents and warrants,
to the Creditors (which representations and warranties shall survive the
execution and delivery of this Agreement and the other Transaction Documents and
each drawdown of the Facility) that:

 

(a)           Due Organization and Power.  Each of the Security Parties is a
limited partnership or limited liability company duly formed and is validly
existing in good standing under the laws of its jurisdiction of formation or, if
redomiciled, under the laws of such new domicile and is duly qualified to do
business as a foreign Person in each jurisdiction wherein the nature of the
business transacted thereby makes such qualification necessary, except where
failure to so qualify would not result in a Material Adverse Change, has full
power and authority and, to the best of its knowledge after due investigation,
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now being conducted and to own its
properties and has full power and authority to enter into and perform its
obligations under the Transaction Documents to which it is a party, and has
complied with all statutory, regulatory and other requirements relative to such
business, property and instruments to which it is a party, or to which its
property is subject, failures that, either singly or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change;

 

(b)           Authorization and Consents.  All necessary limited partnership or
limited liability company action has been taken to authorize, and all necessary
consents and authorities have been obtained and remain in full force and effect
to permit, each Security Party to enter into and perform its obligations under
this Agreement, the Note, the Security Documents and any Interest Rate Agreement
and, in the case of the Borrower, to borrow, service and repay the Facility and,
as of the date of this Agreement, no further consents or authorities are
necessary for the service and repayment of the Facility or any part thereof;

 

(c)           Binding Obligations.  This Agreement, the Note, the Security
Documents and, if applicable, the Interest Rate Agreements(s) constitute or
will, when executed and delivered, constitute the legal, valid and binding
obligations of each Security Party as is a party thereto enforceable against
such Security Party in accordance with their respective terms, except to the
extent that such enforcement may be limited by equitable principles, principles
of public policy or applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting generally the enforcement of creditors’
rights;

 

(d)           No Violation.  The execution and delivery of, and the performance
of the provisions of, this Agreement, the Note and those of the Security
Documents and any Interest Rate Agreement to which it is to be a party by each
Security Party do not contravene, in any material respect, any Applicable Law or
regulation existing at the date hereof or any contractual restriction binding on
such Security Party or the certificate of limited partnership, certificate of
formation or limited partnership agreement (or equivalent instruments) thereof;

 

36

--------------------------------------------------------------------------------


 

(e)           Filings; Stamp Taxes.  Other than the recording of the Mortgages
in the National Vessel Documentation Center and the filing of Uniform Commercial
Code Financing Statements in the State of Delaware in respect of the
Assignments, and the payment and filing or recording fees consequent thereto, it
is not necessary for the legality, validity, enforceability or admissibility
into evidence of this Agreement, the Notes or the Security Documents that any of
them or any document relating thereto be registered, filed recorded or enrolled
with any court or authority in any relevant jurisdiction or that any stamp,
registration or similar Taxes be paid on or in relation to this Agreement, the
Note or any of the Security Documents;

 

(f)            Approvals; Consents.  As of the date hereof, all consents,
licenses, approvals and authorizations required, whether by statute or
otherwise, in connection with the entry into and performance by the Security
Parties, and the validity and enforceability against the Security Parties, of
this Agreement, the Note, the Security Documents and, if applicable, the
Interest Rate Agreement(s) have been obtained and are in full force and effect;

 

(g)           Litigation.  As of the date hereof, no action, suit or proceeding
is pending or threatened against any Security Party or any subsidiary thereof
before any court, board of arbitration or administrative agency which would be
reasonably likely to result in any Material Adverse Change;

 

(h)           No Default.  As of the date hereof, no Security Party or any
subsidiary thereof is in default under any material agreement by which it is
bound which default might lead to a Material Adverse Change, or is in default of
any Material Financial Obligation;

 

(i)            ERISA.  The execution and delivery of this Agreement and the
consummation of the transactions hereunder will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Code and no
condition exists or event or transaction has occurred in connection with any
Plan maintained or contributed to by any member of the ERISA Group or any ERISA
Affiliate resulting from the failure of any thereof to comply with ERISA which
is reasonably likely to result in any member of the ERISA Group or any ERISA
Affiliate incurring any liability, fine or penalty which individually or in the
aggregate could result in a Material Adverse Change. No member of the ERISA
Group nor any ERISA Affiliate, individually or collectively, has incurred, or
reasonably expects to incur, Withdrawal Liabilities or liabilities upon the
happening of a Termination Event.  With respect to any Multiemployer Plan,
Multiple Employer Plan or Plan, to the knowledge of the Borrower, no member of
the ERISA Group nor any ERISA Affiliate is aware of or has been notified that
any “variance” from the “minimum funding standard” has been requested (each such
term as defined in Part 3, Subtitle B, of Title 1 of ERISA).  To the knowledge
of the Borrower, no member of the ERISA Group nor any ERISA Affiliate has
received any notice that any Multiemployer Plan is in reorganization, within the
meaning of Title IV of ERISA, which reorganization could result in a Material
Adverse Change;

 

(j)            Vessels.  Upon the Initial Advance and, after the delivery of
Hull 8015 or Hull 8016, as applicable, upon each Advance thereafter, each
Vessel:

 

(i)            will be in the sole and absolute ownership of the relevant
Vessel-Owning Guarantor and duly registered in such Vessel-Owning Guarantor’s
name

 

37

--------------------------------------------------------------------------------


 

under United States flag unencumbered, save and except for the Mortgage with
respect thereto and as permitted thereby;

 

(ii)           will be classed in the highest classification and rating for
vessels of the same age and type with its Classification Society without any
material outstanding recommendations;

 

(iii)          will be operationally seaworthy and in every way fit for its
existing and intended service;

 

(iv)          will be insured in accordance with the provisions of the Mortgage
thereon and the requirements thereof in respect of such insurances will have
been complied with; and

 

(v)           will comply with all relevant laws, regulations and requirements
(including environmental laws, regulations and requirements), statutory or
otherwise, as are applicable to (A) vessels documented under United States flag
and (B) vessels engaged in a trade similar to that performed or to be performed
by the Vessel, except where the failure to so comply would not materially and
adversely affect the operation of such Vessel in its existing or intended trade
or the financial condition of any Security Party.

 

(k)           Tax Returns and Payments.  The Borrower and the Subsidiaries have
filed all Tax returns required to be filed by them and have paid all material
Taxes payable by them which have become due, other than those not yet delinquent
and except for those Taxes being contested in good faith and by appropriate
proceedings or other acts and for which adequate reserves as determined in
accordance with GAAP shall have been set aside on its books;

 

(l)            Chief Executive Office.  The chief executive office and chief
place of business of the Borrower is located at c/o OSG America L.P., Two
Harbour Place, 302 Knights Run Avenue, Suite 1200, Tampa, Florida 33602.  The
offices in which the records relating to the earnings and other receivables for
the Vessels are kept is that of (i) the Borrower at Two Harbour Place, 302
Knights Run Avenue, Suite 1200, Tampa, Florida 33602 and (ii) OSG Ship
Management at 666 Third Avenue, New York, New York 10017;

 

(m)          Insurance.  Each of the Security Parties and the Subsidiaries has
insured its properties and assets against such risks and in such amounts as are
customary for companies engaged in similar businesses.

 

(n)           Foreign Trade Control Regulations.  None of the transactions
contemplated herein will violate any of the provisions of the Foreign Assets
Control Regulations of the United States of America (Title 31, Code of Federal
Regulations, Chapter V, Part 500, as amended), any of the provisions of the
Cuban Assets Control Regulations of the United States of America (Title 31, Code
of Federal Regulations, Chapter V, Part 515, as amended), any of the provisions
of the Iranian Transaction Regulations of the United States of America (Title
31, Code of Federal Regulations, Chapter V, Part 560, as amended) or any of the
provisions of the Regulations of the United States of America Governing
Transactions in Foreign Shipping of Merchandise (Title 31, Code of Federal
Regulations, Chapter V, Part 505, as amended);

 

38

--------------------------------------------------------------------------------


 

(o)           Investment Company Act.  Neither the Parent nor any of the
Subsidiaries is an “investment company” or an “affiliated person” of, or a
“promoter” or “principal underwriter” for or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended; neither the making of an Advance nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such act or any
rule, regulation or order of the Securities and Exchange Commission thereunder;

 

(p)           Equity Ownership.  The Borrower is a wholly-owned subsidiary of
the Parent and each of the Vessel-Owning Guarantors is a wholly-owned subsidiary
of the Borrower.  As of the date hereof, other than as previously disclosed to
the Facility Agent, including the information disclosed in the immediately
preceding sentence, on each Drawdown Date, the Borrower does not own any shares
of capital stock, limited liability company interest, partnership interest or
any other direct or indirect equity interest in any corporation, limited
liability company, partnership or other entity;

 

(q)           Environmental Matters and Claims.  (A) Each of the Security
Parties and each Subsidiary, when required, will be in compliance with all
applicable United States federal and state, local, foreign and international
laws, regulations, conventions and agreements relating to pollution, pollution
prevention or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, navigable waters, waters
of the contiguous zone, ocean waters and international waters), including,
without limitation, laws, regulations, conventions and agreements relating to
(1) emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous materials, oil,
hazardous substances, petroleum and petroleum products and by-products
(“Materials of Environmental Concern”), or (2) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern (“Environmental Laws”) (except as to all of
the above, where the failure to do so would not be reasonably likely to result
in a Material Adverse Change); (B) each of the Security Parties and each
Subsidiary will, when required, have all permits, licenses, approvals, rulings,
variances, exemptions, clearances, consents or other authorizations required
under applicable Environmental Laws (“Environmental Approvals”) and will, when
required, be in compliance with all Environmental Approvals required to operate
their respective businesses as then being conducted (except where the failure to
comply with, obtain or renew such permits, licenses, rulings, variances,
exemptions, clearances, consents or other authorizations would not be reasonably
likely to result in a Material Adverse Change); (C) none of the Security Parties
nor any Subsidiary has received any notice of any claim, action, cause of
action, investigation or demand by any Person, entity, enterprise or government,
or any political subdivision, intergovernmental body or agency, department or
instrumentality thereof, alleging potential liability which would be reasonably
likely to result in a Material Adverse Change or a requirement to incur
investigatory costs, cleanup costs, response and/or remedial costs (whether
incurred by a governmental entity or otherwise), natural resources damages,
property damages, personal injuries, attorneys’ fees and expenses, or fines or
penalties which would be reasonably likely to result in a Material Adverse
Change, in each case arising out of, based on or resulting from (1) the
presence, or release, or threat of release, of any Materials of Environmental
Concern at any location, whether or not owned by such person, or
(2) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law or Environmental Approval

 

39

--------------------------------------------------------------------------------


 

(“Environmental Claim”) (other than Environmental Claims that have been fully
and finally adjudicated or otherwise determined and all fines, penalties and
other costs (including permitted deductibles), if any, payable by any of the
Security Parties or any of the Subsidiaries in respect thereof have been paid in
full or which are fully covered by insurance); (D) to the best of the Borrowers’
knowledge, after due investigation, there are no circumstances that would be
reasonably likely to prevent or interfere with such full compliance in the
future; and (E) there is no Environmental Claim pending or, to the best of the
Borrower’s knowledge, threatened against the Parent or any Subsidiary and to the
best of the Borrower’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge or disposal of any Materials of
Environmental Concern, that could reasonably be expected to form the basis of
any Environmental Claim against such persons the adverse disposition of which
could reasonably be expected to result in a Material Adverse Change;

 

(r)            Compliance with ISM Code, the ISPS Code, the MTSA and Annex VI. 
Each of the Vessels and OSG Ship Management complies with the requirements of
the ISM Code, the ISPS Code, the MTSA and Annex VI, including (but not limited
to) the maintenance and renewal of valid certificates pursuant thereto;

 

(s)           Threatened Withdrawal of DOC, SMC, ISSC or IAPPC.  There is no
threatened or actual withdrawal of OSG Ship Management’s DOC or SMC or of the
ISSC or IAPPC in respect of the Vessels or other certification of documentation
related to the ISM Code, Annex VI or otherwise required for the operation of the
Vessels;

 

(t)            Liens.  There are no liens of any kind on any property owned by
the Borrower or Guarantors other than those liens created pursuant to this
Agreement or the Security Documents or other than Permitted Liens;

 

(u)           Indebtedness.  The Borrower does not have any Funded Indebtedness
except to the Lenders or as listed in Schedule VI;

 

(v)           No Material Adverse Change.  Since October 29, 2007 with respect
to any of the Security Parties, there has been no Material Adverse Change;

 

(w)          No Proceedings to Dissolve.  There are no proceedings or actions
pending or contemplated by the Borrower or, to the best of the Borrower’s
knowledge, contemplated by any third party, to dissolve or terminate the
Borrower;

 

(x)            Compliance with Laws.  The Borrower is in compliance with all
Applicable Laws, except where any failure to comply with any such Applicable
Laws would not, alone or in the aggregate, result in a Material Adverse Change;
and

 

(y)           Survival.  All representations, covenants and warranties made
herein and in any certificate or other document delivered pursuant hereto or in
connection herewith shall survive the making of the Facility or any portion
thereof and the issuance of the Note.

 

40

--------------------------------------------------------------------------------


 

9.             COVENANTS

 

9.1           Affirmative Covenants.  Each of the Security Parties jointly and
severally hereby covenants and undertakes with each of the Lenders that, from
the date hereof and so long as the Commitments are in effect or any principal,
interest or other moneys are owing in respect of the Facility or otherwise owing
under this Agreement, the Note or any Security Document:

 

(A)          Each of the Security Parties will:

 

(a)           Performance of Agreements.  Duly perform and observe the terms of
this Agreement and the other Transaction Documents to which it is a party;

 

(b)           Notice of Default.  Inform the Facility Agent (which shall
promptly, and in any event within three (3) Banking Days, notify the Lenders) of
the occurrence of (i) any Default or Event of Default, (ii) any litigation or
governmental proceeding pending or threatened against any Security Party which
in any manner draws into question the validity or enforceability of this
Agreement, the Note or any Security Document or which could reasonably be
expected to result in a Material Adverse Change and (iii) any other event or
condition of which it becomes aware which is reasonably likely to result in a
Material Adverse Change, in each case, promptly, and in any event within three
(3) Banking Days after becoming aware of the occurrence thereof;

 

(c)           Consents.  Without prejudice to Section 8 and this Section 9.1,
obtain every consent applicable to it and do all other acts and things which may
from time to time be necessary for the continued due performance of all its
obligations under this Agreement and under any other Transaction Document;

 

(d)           Preservation of Existence, Etc.  Except as otherwise permitted
herein, preserve and maintain, and shall cause each of the Subsidiaries to
preserve and maintain, its existence, rights (charter and statutory) and
franchises;

 

(e)           Books and Records.  Keep proper books and record in accordance
with GAAP of all transactions relating to the business activities of the
Security Parties made until all obligations under this Agreement have been
satisfied in full;

 

(f)            Inspection.  Allow any representative or representatives
designated by any Lender, at the risk and expense of such Lender and during
normal business hours, subject to applicable laws and regulations, upon
reasonable prior notice to visit and inspect any properties of the Security
Parties or the Subsidiaries, and, on request, to examine the Security Parties’
or the Subsidiaries’ books of account, records, reports and other papers (and to
make copies thereof and to take extracts therefrom) and to discuss their
affairs, finances and accounts with the Security Parties’ and the Subsidiaries’
officers and executive employees all at such reasonable times and as often as
such Lender reasonably requests but in no event more than twice for all the
Lenders during any calendar year except during the continuance of an Event of
Default in which event there shall be no limit;

 

(g)           Payment of Obligations.  Pay and discharge, or cause to be paid
and discharged, or will cause each Subsidiary to pay and discharge, at or before
maturity, all their

 

41

--------------------------------------------------------------------------------


 

respective obligations and liabilities, including, without limitation, all
taxes, assessments and governmental charges or levies imposed upon them, the
Subsidiaries or their respective income or property prior to the date upon which
penalties attach thereto which, if not paid, could reasonably be expected to
result, either singularly or in the aggregate, in a Material Adverse Change;
provided, however, that the Security Parties shall not be required to pay and
discharge, or cause to be paid and discharged, any such obligation, liability,
tax, assessment, charge or levy so long as the legality thereof shall be
contested in good faith and by appropriate proceedings and they or the relevant
Subsidiary or Subsidiaries shall maintain in accordance with GAAP appropriate
reserves with respect thereto.

 

(h)           Compliance with Agreements, Statutes, etc.  Do or cause to be done
all things necessary to comply with all material contracts or agreements to
which any of the Security Parties is a party, and all laws and the rules and
regulations thereunder, applicable to the Security Parties or any of the
Subsidiaries or their conduct of their business including, without limitation,
those laws, rules and regulations relating to employee benefit plans and
environmental matters except where the failure to do so would not be reasonably
likely to result in a Material Adverse Change;

 

(i)            Environmental Matters.  Promptly upon the occurrence of any of
the following conditions, provide to the Facility Agent (which shall promptly
furnish a copy thereof to each Lender) a certificate of an executive officer of
Borrower, specifying in detail the nature of such condition and its proposed
response or the response of its Environmental Affiliates (as hereinafter
defined): (i) its receipt or the receipt by any of the Subsidiaries or any of
their Environmental Affiliates of any communication whatsoever that alleges that
such Person is not in compliance with any applicable Environmental Law or
Environmental Approval, if such noncompliance could reasonably be expected to
result in a Material Adverse Change, (ii) knowledge by it, any of the
Subsidiaries or any of their Environmental Affiliates that there exists any
Environmental Claim pending or threatened against any such Person, which could
reasonably be expected to result in a Material Adverse Change, or (iii) any
release, emission, discharge or disposal of any material that could form the
basis of any Environmental Claim against it, any of the Subsidiaries or any of
their Environmental Affiliates if such Environmental Claim could reasonably be
expected to result in a Material Adverse Change.  Upon the written request by
the Facility Agent, the Borrowers will submit to the Lenders at reasonable
intervals, a report providing an update of the status of any issue or claim
identified in any notice or certificate required pursuant to this subsection. 
For the purposes of this subsection, “Environmental Affiliate” with respect to a
Security Party shall mean any Person or entity the liability of which for
Environmental Claims such Security Party may have assumed by contract or
operation of law;

 

(j)            Maintenance of Assets.  Except as provided herein, maintain and
keep, and procure that each of the Subsidiaries shall maintain and keep, all
properties used or useful in the conduct of their respective business in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment and will make, or cause to be made, all
necessary repairs, renewals and replacements thereof so that the business
carried on in connection therewith and every material portion thereof may be
properly conducted at all times except where the failure to do so would not be
reasonably likely to result in a Material Adverse Change;

 

42

--------------------------------------------------------------------------------


 

(k)           Book Value.  At all times use valuation procedures to determine
Book Value which are consistent with GAAP consistently applied;

 

(l)            Pari Passu.  Ensure that their respective obligations under this
Agreement, the Notes, and the Security Documents shall at all times rank at
least pari passu with all its other present and future unsecured and
unsubordinated indebtedness with the exception of any obligations which are
mandatorily preferred by any applicable laws to companies generally and not by
contract;

 

(m)          Brokerage Commissions, etc.  Indemnify and hold each of the
Creditors harmless from any claim for any brokerage commission, fee, or
compensation from any broker or third party resulting from the transactions
contemplated hereby; provided, however that the Borrower has been informed by
the relevant Creditor of any such agreement with any broker or third party prior
to the date of this Agreement; and

 

(n)           IPO Proceeds.  Permanently reduce the Facility and the total
Commitments to (i) $150,000,000 if the gross proceeds received from the IPO are
less than $125,000,000 but at least $100,000,000 or (ii) nil if the gross
proceeds received from the IPO are less than $100,000,000.

 

(B)           The Parent will:

 

(a)           Minimum Consolidated Tangible Net Worth.  Maintain a Consolidated
Tangible Net Worth on the last day of each fiscal quarter at an amount not less
than $200,000,000;

 

(b)           Maximum Leverage.  Maintain a ratio of Net Debt to Total
Capitalization on the last day of each fiscal quarter of less than 1.0 to 2.0
(in respect of the Parent and the Subsidiaries on a consolidated basis);

 

(c)           Net Debt to EBITDA.  Maintain a ratio of Net Debt to EBITDA for
the four fiscal quarters most recently ended for which financial information is
available of less than 4.0 to 1.0 (in respect of the Parent and the Subsidiaries
on a consolidated basis);

 

(d)           EBITDA to Net Interest Expense.  Maintain a ratio of EBITDA to Net
Interest Expense on the last day of each fiscal quarter of more than 4.5 to 1.0,
measured not less than quarterly, in each instance based on the four most recent
fiscal quarters for which financial information is available (in respect of the
Parent and the Subsidiaries on a consolidated basis);

 

(e)           Exchange Listing.  Remain listed on the New York Stock Exchange;

 

(f)            Ownership of the Borrower and each of the Vessel-Owning
Guarantors.  Own the Borrower and the Vessel-Owning Guarantors directly or
indirectly;

 

(g)           Agent for Service of Process.  Cause each of the Borrower and the
Vessel-Owning Guarantors to maintain at all times OSG Ship Management, or
another agent acceptable to the Majority Lenders, as its agent for service of
process in the State of New York and shall cause any other such agent to execute
and deliver to the Parent and the Facility Agent a letter in

 

43

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Facility Agent, accepting such
agency, prior to or concurrently with such other agent’s acceptance of its
appointment as agent for service of process for the Borrower or such
Vessel-Owning Guarantor, as the case may be; and

 

(h)           Financial Statements.  Deliver to the Facility Agent with
sufficient copies for the Lenders to be distributed to the Lenders by the
Facility Agent promptly upon receipt thereof:

 

(i)            as soon as available and in any event within ninety (90) days
after the end of each fiscal year of the Parent, a consolidated balance sheet of
the Parent and the Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and retained earnings and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
as of the end of and for the previous fiscal year, complying in all material
respects with all applicable rules and regulations promulgated by the Securities
and Exchange Commission, in each case accompanied by an unqualified opinion of
Ernst & Young LLP or other independent public accountants of nationally
recognized standing;

 

(ii)           as soon as available and in any event within sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Parent, an unaudited consolidated balance sheet of the Parent and the
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and retained earnings and cash flows for such
fiscal quarter and for the portion of the Parent’s fiscal year ended at the end
of such fiscal quarter, setting forth in each case in comparative form the
figures as of the end of and for the corresponding fiscal quarter and the
corresponding portion of the Parent’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation and
compliance in all material respects with all applicable rules and regulations of
the Securities and Exchange Commission with respect to interim financial
statements and consistency by the chief financial officer or the chief
accounting officer of the Parent; provided, however, with respect to the fiscal
quarter ended September 30, 2007, the Parent shall be required to deliver its
unaudited consolidated balance sheet no later than December 31, 2007;

 

(iii)          simultaneously with the delivery of each set of financial
statements referred to in clauses (i) and (ii) above, a Compliance Certificate
of the Parent (A) setting forth in reasonable detail the calculations required
to establish whether the covenants set forth in Sections 9.1(B) (a), (b),
(c) and (d) are complied with as of the last day of the fiscal period covered by
such financial statements, and (B) stating whether any Default or Event of
Default exists on the date of such Certificate and, if any Default or Event of
Default then exists, setting forth the details thereof and the action which the
Security Parties are taking or propose to take with respect thereto;

 

44

--------------------------------------------------------------------------------


 

(iv)          promptly upon the mailing thereof to the limited partners of the
Parent, electronic copies of all financial statements, reports and proxy
statements and other communications provided to the Parent’s limited partners;
and

 

(v)           from time to time such additional financial information of the
Parent and the Subsidiaries as the Facility Agent, at the request of any Lender,
may reasonably request.

 

(C)           The Borrower and each of the Vessel-Owning Guarantors will:

 

(a)           ISM Code, ISPS Code, MTSA and Annex VI Matters.

 

(i)            Procure that OSG Ship Management will comply with and ensure that
their respective Vessel will comply with the requirements of the ISM Code, the
ISPS Code, MTSA and Annex VI in accordance with the respective implementation
schedules thereof, including (but not limited to) the maintenance and renewal of
valid certificates pursuant thereto throughout the Facility Period;

 

(ii)           and will procure that OSG Ship Management will promptly inform
the Facility Agent if there is any threatened or actual withdrawal of its DOC,
SMC, ISSC or IAPPC in respect of the applicable Vessel;

 

(iii)          and will procure that OSG Ship Management will promptly inform
the Facility Agent upon the issue to the Borrower, the relevant Vessel-Owning
Guarantor or OSG Ship Management and to any Vessel of an SMC, ISSC or IAPPC;

 

(b)           Insurance Matters.

 

(i)            Maintain, with financially sound and reputable insurance
companies, any and all insurances required pursuant to the terms and conditions
of the Mortgage, including (a) hull and machinery insurance, (b) war risks
insurance, and (c) protection and indemnity insurance (including the maximum
coverage for oil pollution liability risks).  In the cases of the insurances
referred to in sub-sections (i) (a) through (c) above, each Security Party shall
maintain or cause the respective Vessel-Owning Guarantor to maintain such
insurances in such amounts as shall be at least equivalent to One Hundred Ten
percent (110%) of the outstanding amount of the Facility multiplied by a
fraction, the numerator of which is the Fair Market Value of the Vessel and the
denominator of which is the aggregate of the Fair Market Value of all the
Vessels then mortgaged to the Security Trustee in connection with this
Agreement, and all such insurance shall be payable in lawful money of the United
States of America and upon such terms (including provisions as to named insureds
and loss payees and prior notice of cancellation) and with such deductibles as
shall from time to time be approved by the Security Trustee;

 

(ii)           Mortgagee’s Interest Insurance including Additional
Perils-Pollution Insurance, provided, however, that the Mortgagee’s Interest
Insurance

 

45

--------------------------------------------------------------------------------


 

may, with the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed, be arranged by the Facility Agent at the expense of the
Borrower; and

 

(iii)          such other insurance on all their respective properties and
against all such risks in at least such amounts as are usually insured against
by companies of established repute engaged in the same or similar business from
time to time;

 

(c)           Earnings.  Do all acts, take all steps and obtain any and all
consents which may from time to time be necessary or advisable for the payment
of any and all Earnings (as such terms is defined in the Earnings Assignment)
with respect to each of the Vessels into the Earnings Accounts;

 

(d)           Vessel Management.  Cause the Vessels to be managed technically
and commercially by OSG Ship Management (or an entity that is successor to
substantially all of OSG Ship Management’s U.S. Flag ship management business
and is wholly owned by either OSG or the Parent);

 

(e)           Vessel Appraisals.  Cause the Fair Market Value of the Vessels to
be determined annually by any two (2) brokers listed on Schedule IV and selected
by the Borrower, such appraisals to be addressed and delivered to the Facility
Agent along with the annual financial statements to be delivered pursuant to
Section 9.1.(B)(h);.and

 

(f)            Assignment of Earnings, Assignment of Insurances and Mortgage. 
On the date of delivery of Hull 8015 or Hull 8016, respectively, the respective
Vessel-Owning Guarantor will duly authorize, execute and deliver to the Security
Trustee, (a) the Mortgage on the Vessel owned thereby, which shall have been
recorded in accordance with the laws of the United States of America so as to
constitute a first preferred mortgage lien under United States law, (b) the
Insurances Assignment in respect of the Vessel owned thereby, and (c) the
Earnings Assignment in respect of the Vessel owned thereby a Mortgage, in
respect of the Vessel owned thereby, together with:

 

(i)            proper Uniform Commercial Code Financing Statements;

 

(ii)           certified copies of Requests for Information or Copies, or
equivalent reports, and

 

(iii)          evidence that all other actions necessary or, in the reasonable
opinion of the Security Agent, desirable to perfect and protect the security
interests purported to be created by the Assignment of Earnings, the Assignment
of Insurances and the Mortgage have been taken.

 

9.2           Negative Covenants.  Each of the Security Parties hereby jointly
and severally covenants and undertakes with each of the Lenders that, from the
date hereof and so long as the Commitments are in effect or any principal,
interest or other moneys are owing in respect of the Facility or otherwise owing
under this Agreement, the Note or any other Transaction Document:

 

46

--------------------------------------------------------------------------------


 

(A)          The Security Parties will not, without the prior written consent of
the Majority Lenders:

 

(a)           Liens.  Create, assume or permit to exist, any Liens whatsoever
upon any Vessel or other collateral provided as security under this Agreement or
the other Transaction Documents except for the following (each a “Permitted
Lien”):

 

(i)            liens for taxes not yet payable for which adequate reserves have
been maintained;

 

(ii)           liens in connection with any Security Document and other liens in
favor of the Security Trustee;

 

(iii)          liens, charges and encumbrances against their respective Vessel
permitted to exist under the terms of the Mortgages; and

 

(iv)          other liens, charges and encumbrances incidental to the conduct of
the business of each such party, the ownership of any such party’s property and
assets and which do not in the aggregate materially detract from the value of
each such party’s property or assets or materially impair the use thereof in the
operation of its business;

 

(v)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(vi)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(vii)         judgment liens in respect of judgments that do not constitute an
Event of Default under Section 10.1(i) hereto;

 

(viii)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of such Security
Party;

 

(ix)           leases, subleases, licenses and sublicenses granted to others in
the ordinary course of business;

 

(x)            Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule VI hereto, provided that the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding on the Closing Date, less any
repayments of principal thereof; and

 

(xi)           Any time charter entered into with respect to a Vessel;

 

47

--------------------------------------------------------------------------------


 

(b)           Change of Flag, Class, Management or Ownership.  Change the flag
of any of the Vessels, change the class or Classification Society of any of the
Vessels other than to another Classification Society, change the technical
management of any Vessel or the immediate or ultimate ownership of any Vessel
except as permitted hereby;

 

(c)           Chartering.  Enter into any demise or bareboat charter with
respect to any Vessel without the prior consent of the Facility Agent;

 

(d)           Change in Business.  Materially change the nature of its business
or commence any business materially different from its current business;

 

(e)           Sale of Assets.  Sell, or otherwise dispose of, any Vessel (unless
otherwise in accordance with this Agreement) or any other asset (by way of
spin-off, installment sale or otherwise) which is substantial in relation to its
assets taken as a whole;

 

(f)            Changes in Offices.  Change the location of its chief executive
office or, its chief place of business, or the office of the Security Party in
which the records relating to the earnings or insurances of the Vessels are kept
unless the Facility Agent shall have received thirty (30) days prior written
notice of such change;

 

(g)           Loans and Advances.  No Vessel-Owning Guarantor shall make any
loans or advances to, or any investments (other than Permitted Investments and
as otherwise permitted herein) in, any person, firm, corporation, joint venture
or other entity (including, without limitation, any loan or advance to any
officer, director, employee or customer of any company affiliated with any
Security Party) except for loans, advances and investments in the ordinary
course of its business;

 

(h)           Contingent Obligations, etc.  No Vessel-Owning Guarantor shall
assume, guarantee or (other than in the ordinary course of its business) endorse
or otherwise become liable, in connection with any obligation of any person,
firm, company or other entity except for guaranties in favor of the Lenders or
the Facility Agent on behalf of the Lenders or guaranties of Permitted Debt;

 

(i)            Use of Corporate Funds.  No Vessel-Owning Guarantor shall pay out
any funds to any company or person except in the ordinary course of business in
connection with the management of its business;

 

(j)            Indebtedness.  No Vessel-Owning Guarantor shall create, assume,
incur or become or be or remain liable, directly or indirectly, or make any
repayment in respect of any indebtedness except for Permitted Debt or make any
repayment in respect of any Debt except for (a) Debt owing to any Creditor and
(b) Debt secured by a Permitted Lien if the asset secured by such Permitted Lien
is disposed of as otherwise permitted herein;

 

(k)           Use of Proceeds.  Will not use the proceeds of the Advances in
violation of the Foreign Assets Control Regulations of the United States of
America (Title 31, Code of Federal Regulations, Chapter V, Part 500 as amended)
or for any hostile acquisition; and

 

48

--------------------------------------------------------------------------------


 

(B)           The Parent will not, without the prior written consent of the
Majority Lenders:

 

(a)           Mergers, Consolidations and Sales of Assets.  (A) Permit any
Security Party to, consolidate with or be a party to a merger with any other
Person or (B) sell, lease (other than chartering in the ordinary course of
business, which shall not include bareboat chartering for periods in excess of
ten (10) years) or otherwise dispose of all or substantially all of the assets
of the Parent and the Subsidiaries, taken as a whole; provided, however, that
the Parent or any other Security Party may consolidate or merge with any other
Person if (A) at the time of such transaction and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing, and
(B) the surviving entity in such consolidation or merger shall be the Parent, or
the respective Security Party, or, if another entity, the surviving entity would
have a net worth greater or equal to the net worth of the Parent, or the
respective Security Party, prior to the merger and, in any case the survivor
shall have assumed all liabilities and obligations of the parties thereto.

 

(b)           No Money Laundering.  Will not, and will not permit any Subsidiary
to, contravene any law, official requirement or other regulatory measure or
procedure implemented to combat “money laundering” (as defined in Article 1 of
the Directive (91/308/EEC) of the Council of European Communities) and
comparable United States Federal and state laws.

 

(c)           Indebtedness.  Create, assume, incur or become or be or remain
liable, directly or indirectly, or make any repayment in respect of, any
indebtedness to shareholders or Affiliates except Permitted Debt.

 

(d)           Distributions.  Pay or declare any dividend on any class of stock
if at the time any such proposed payment is to be made, or after giving effect
to any such proposed payment, an Event of Default exists or would result from
the making of such payment or a breach of a Financial Covenant contained in
Section 9.1(B) exists at the time or would result from the making of such
payment.

 

9.3           Substitution of Vessels.  In the event that a Vessel (other than
the Vessels to be replaced by Hull 8015 and Hull 8016) is sold, lost or declared
an actual or constructive total loss, the Borrower may substitute a Vessel with
a similar vessel to such Vessel within 180 days subject to the consent of the
Lenders, such consent not to be unduly withheld or delayed, and so long as no
Event of Default or potential Event of Default has occurred and is continuing
(or would result from such disposition).  Such substitute vessel shall meet all
of the following characteristics, and the owner of such vessel meets all of the
following conditions, as the case may be:

 

(a)           a vessel of a comparable age and tonnage as the Vessel sold or
released to the Lenders or a vessel of another size and tonnage acceptable to
the Lenders;

 

(b)           complies with requirements of Section 3.1(i);

 

(c)           has, at the time of substitution, a Fair Market Value greater than
or equal to the Fair Market Value of the Vessel for which it is substituted or a
Fair Market Value acceptable to the Lenders; and

 

49

--------------------------------------------------------------------------------


 

(d)           the owner of the substitute Vessel has met the conditions, updated
mutatis mutandis, of Sections 3.1(a), (b), (e), (i), (j) and (k) and Sections
3.2 (c) and (d).

 

9.4           Inspection and Survey Reports.  If the Lenders shall so request,
the Borrower shall provide the Lenders with copies of internally generated
inspection or survey reports on the Vessel.

 

9.5           Inspection of Vessels.  The Lenders shall be entitled to inspect
each of the Vessels at any time upon reasonable prior notice provided such
inspection may not unduly interfere with the operation of the Vessels no more
than twice during any calendar year except during the continuance of an Event of
Default in which event there shall be no limit. One such inspection per year
shall be at the cost of the Borrower.

 

10.           EVENTS OF DEFAULT

 

10.1         Events of Default.  In the event that any of the following events
shall occur and be continuing:

 

(a)           Principal Payments.  Any principal of the Facility Balance is not
paid on the due date therefore; or

 

(b)           Interest and other Payments.  Any interest on the Facility Balance
or any other amount becoming payable under this Agreement and under any
Transaction Document or under any of them, is not paid within three (3) Banking
Days from the date when due; or

 

(c)           Representations, etc.  Any representation, warranty or other
statement made by the Security Parties in this Agreement or in any other
instrument, document or other agreement delivered in connection herewith proves
to have been untrue or misleading in any material respect as at the date as of
which it was made, unless circumstances giving rise to such misrepresentation
are capable of remedy and are remedied within 15 days after the earlier of the
Facility Agent giving notice to the Borrower requiring such remedy and the
Borrower becoming aware of such representation; or

 

(d)           Impossibility, Illegality.  It becomes impossible or unlawful for
the Security Parties to fulfill any of the covenants and obligations contained
herein or in any Transaction Document, or for any of the Lenders to exercise any
of the rights vested in any of them hereunder or under the other Transaction
Documents and such impossibility or illegality, in the reasonable opinion of
such Lender, will have a Material Adverse Change on any of its rights hereunder
or under the other Transaction Documents or on any of its rights to enforce any
thereof; or

 

(e)           Certain Covenants.  The Borrower defaults in the performance or
observance of any covenant contained in Section 9.1(A)(b), 9.1(B)(a) through
(d), 9.1(C)(b), 9.2(B)(a), and 9.3; or

 

(f)            Covenants.  One or more of the Security Parties default in the
performance of any term, covenant or agreement contained in this Agreement or in
the other Transaction Documents, in each case other than an Event of Default
referred to elsewhere in this

 

50

--------------------------------------------------------------------------------


 

Section 10.1, and such default continues unremedied for a period of fifteen (15)
days after written notice thereof has been given to the Security Party by the
Facility Agent at the request of any Lender unless such Security Party is
diligently pursuing a remedy of such Default provided such Default is, in the
determination of the Facility Agent, capable of being remedied within a
reasonable period of time (and in any event within thirty (30) days) without
adversely affecting the Lender’s rights hereunder, under the Note or under the
Security Documents or any thereof and such Default is in fact so remedied; or

 

(g)           Indebtedness and Other Obligations.  Any Security Party defaults
under (i) any Material Financial Obligation or (ii) any other material contract
or agreement to which it is a party or by which it is bound and, in the case of
this (ii), such default could reasonably be expected to result in a Material
Adverse Change; or

 

(h)           Bankruptcy.  Any Security Party commences any proceedings relating
to any substantial portion of its property under any reorganization, arrangement
or readjustment of debt, dissolution, winding up, adjustment, composition,
bankruptcy or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect (a “Proceeding”), or there is commenced against any thereof
any Proceeding and such Proceeding remains undismissed or unstayed for a period
of sixty (60) days; or any receiver, trustee, liquidator or sequestrator of, or
for, any thereof or any substantial portion of the property of any thereof is
appointed and is not discharged within a period of sixty (60) days; or any
thereof by any act indicates consent to or approval of or acquiescence in any
Proceeding or to the appointment of any receiver, trustee, liquidator or
sequestrator of, or for, itself or any substantial portion of its property; or

 

(i)            Judgments.  Any judgment or order is made the effect whereof
would be to render invalid this Agreement or any other Transaction Document or
any material provision thereof or any Security Party asserts that any such
agreement or provision thereof is invalid; or judgments or orders for the
payment of money in excess of $20,000,000 in the aggregate for any Guarantor or
the Subsidiaries (or its equivalent in any other currency) shall be rendered
against any Guarantor and/or any of the Subsidiaries and such judgments or
orders shall continue unsatisfied and unstayed for a period of thirty (30)
consecutive days and action shall legally be taken by the judgment creditor to
attach or levy upon assets of the Parent or any of the Subsidiaries to enforce
such judgment; or

 

(j)            Inability to Pay Debts.  Any Security Party is generally unable
to pay or admits its inability to pay its debts as they fall due or a moratorium
shall be declared in respect of any Indebtedness of any thereof; or

 

(k)           Cessation of Business.  Any Security Party ceases to do business
other than as permitted herein; or

 

(l)            Change of Ownership or Control.  A change of ownership or control
which results in any of the following not being true:

 

(i)            OSG owns at least 50.1% of membership interests (directly or
indirectly) in the Parent;

 

51

--------------------------------------------------------------------------------


 

(ii)           OSG owns more than 50.1% of membership interests in OSG America
LLC, which is the general partner of the Parent;

 

(iii)          OSG America LLC is the general partner of and has a 2% general
partnership interest in the Parent;

 

(iv)          The Parent wholly-owns the Borrower;

 

(v)           Borrower wholly-owns (directly or indirectly) the Vessel-Owning
Guarantors; or

 

(m)          Change of Commercial and Technical Manager.  OSG Ship Management
(or any entity that is successor to substantially all of OSG Ship Management’s
U.S. Flag ship management business and is wholly owned by either OSG or the
Parent) ceasing to be both the commercial and technical manager of any Vessel
either directly or indirectly owned by the Borrower; or

 

(n)           ERISA Debt.  Any member of the ERISA Group or any ERISA Affiliate
shall (i) fail to pay when due an amount or amounts aggregating in excess of
$5,000,000 which it or they shall have become liable to pay under Title IV of
ERISA or (ii) any member of the ERISA Group or any ERISA Affiliate, individually
or collectively, shall incur, or shall reasonably expect to incur, any
Withdrawal Liability or liability upon the happening of a Termination Event and
the aggregate of all such Withdrawal Liabilities and such other liabilities
shall be in excess of $10,000,000;

 

then, the Lenders’ obligation to make the Facility available shall cease and the
Facility Agent on behalf of the Lenders may, with the Majority Lenders’ consent
and shall, upon the Majority Lenders’ instruction, by notice to the Borrower,
(i) declare the entire Facility Balance, accrued interest and any other sums
payable by the Borrower hereunder and under the Note, the other Transaction
Documents and any Interest Rate Agreement due and payable whereupon the same
shall forthwith be due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; provided that upon
the happening of an event specified in subclauses (h) or (j) of this
Section 10.1, the Facility Balance, accrued interest and any other sums payable
by the Borrower hereunder and under the Note, the other Transaction Documents
and any Interest Rate Agreement shall be immediately due and payable without
declaration, presentment, demand, protest or other notice to the Borrower all of
which are expressly waived.  In such event, the Creditors may proceed to protect
and enforce their rights by action at law, suit in equity or in admiralty or
other appropriate proceeding, whether for specific performance of any covenant
contained in this Agreement, the Note, any other Transaction Document or any
Interest Rate Agreement or in aid of the exercise of any power granted herein or
therein, or the Lenders or the Facility Agent may proceed to enforce the payment
of the Note when due or to enforce any other legal or equitable right of the
Lenders, or proceed to take any action authorized or permitted by Applicable Law
for the collection of all sums due, or so declared due, including, without
limitation, the right to appropriate and hold or apply (directly, by way of
set-off or otherwise) to the payment of the obligations of the Borrower to any
of the Creditors hereunder and/or under the Note and the other Transaction
Documents (whether or not then due) all moneys and other amounts of the Borrower
then or thereafter in possession of any Creditor, the

 

52

--------------------------------------------------------------------------------


 

balance of any deposit account (demand or time, matured or unmatured) of the
Borrower then or thereafter with any Creditor and every other claim of the
Borrower then or thereafter against any of the Creditors, (ii) terminate any
Letter of Credit which may be terminated in accordance with its terms and
(iii) direct the Borrower to pay (and the Borrower hereby agrees upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
subsection (h) or (j) of this Section 10.1, it will pay) to the Facility Agent
at the office set forth in Section 7.1 such additional amounts, to be held as
security in respect of Letters of Credit then outstanding (if any), equal to the
aggregate of the then Letter of Credit Outstandings, such amounts to be repaid
to the Borrower to the extent not utilized to cover Letter of Credit drawings.

 

10.2         Indemnification.  The Borrower agrees to, and shall, indemnify and
hold harmless each of the Creditors against any loss or reasonable costs or
expenses (including legal fees and expenses) which any of the Creditors sustains
or incurs as a consequence of any default in payment of the principal amount of
the Facility Balance or interest accrued thereon or any other amount payable
hereunder, under the Note or under the other Transaction Documents, including,
but not limited to, costs for which the Borrower is required to compensate the
Lenders pursuant to Section 12.6 or funds acquired to effect or maintain the
Advances or any part thereof.  The Borrower also agrees to reimburse and
indemnify the Issuing Lender for and against any and all losses, costs or
expenses of whatever nature which may be incurred by the Issuing Lender in
performing its respective duties in any way relating to or arising out of its
issuance of Letters of Credit; provided that the Borrower shall not be liable
for the portion of such losses, costs or expenses resulting from the Issuing
Lender’s gross negligence or willful misconduct.  A Creditor’s certification of
such costs and expenses shall, absent any manifest error, be conclusive and
binding on the Borrower.

 

10.3         Application of Moneys.  All moneys received by any of the Creditors
under or pursuant to this Agreement, the Note or the other Transaction Documents
after the happening of any Event of Default shall be applied by the Facility
Agent in the following manner:

 

(i)            firstly, in or towards the payment or reimbursement of any
expenses or liabilities incurred by any of the Creditors in connection with the
ascertainment, protection or enforcement of its rights and remedies hereunder
and under the Note and the other Transaction Documents;

 

(ii)           secondly, in or towards payment of any interest owing in respect
of the Advances or Letters of Credit;

 

(iii)          thirdly, in or towards repayment of the Advances;

 

(iv)          fourthly, as security in respect of Letters of Credit then
outstanding, in the aggregate amount of the then Letter of Credit Outstandings,

 

(v)           fifthly, in or towards payment of all other sums which may be
owing to any of the Creditors under this Agreement or under the Note or the
other Transaction Documents;

 

(vi)          sixthly, in or towards payments of any amounts then owed under any
Interest Rate Agreement, and

 

53

--------------------------------------------------------------------------------


 

(vii)         seventhly, after all Letters of Credit have expired or are
terminated and returned to the Issuing Lender, the surplus (if any), as well as
any moneys held as security for Letters of Credit to the extent not utilized to
cover Letters of Credit the surplus (if any), shall be paid to the Borrower or
to whomsoever else may be entitled thereto.

 

11.           ASSIGNMENTS; PARTICIPATIONS;

 

11.1         Assignments.  This Agreement shall be binding upon, and inure to
the benefit of, the Borrower and each of the Creditors and their respective
successors and permitted assigns, except that the Borrower may not assign any of
their rights or obligations hereunder without the prior written consent of the
Lenders.  Any Lender may assign its rights and obligations under this Agreement
to any one or more financial institutions approved by the Facility Agent and the
Borrower, which approval shall not be unreasonably withheld; provided, however,
that no such consent shall be required if the assignee is, immediately prior to
such assignment, another Lender or an Affiliate of the assigning Lender (the
expenses of any Lender in connection with any such assignment shall be for its
own account); provided, further that no Borrower shall be required to pay any
amount under Sections 6.1 or 11 that is greater than the amount which it would
have been required to pay had no such assignment been made; provided, further
that any assignment shall be made pursuant to an Assignment and Assumption
Agreement substantially in the form of Exhibit A hereto; and provided, finally,
that the minimum amount which may be assigned shall be $10,000,000 unless
otherwise agreed by the Borrower and the Facility Agent.  The Borrowers will
take all reasonable actions requested by the Lenders to effect any such
permitted assignment, including, without limitation, the execution of a written
consent to such Assignment and Assumption Agreement.

 

11.2         Participations.  Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in the Advances, its Commitment or other interests of
such Lender hereunder; provided, however, that

 

(a)           no participation contemplated in this Section 11.2 shall relieve
such Lender from its Commitment or its other obligations hereunder;

 

(b)           such Lender shall remain solely responsible for the performance of
its Commitment and such other obligations;

 

(c)           no Participant, unless such Participant is an Affiliate of such
Lender, shall be entitled to require such Lender to take or refrain from taking
any action hereunder, except that such Lender may agree with any Participant
that such Lender will not, without such Participant’s consent, approve any
amendment or waiver of any provision of this Agreement or the Note or consent to
any departure by the Borrower therefrom, if any such amendment, waiver or
consent would require the affirmative consent of such Lender pursuant to
Section 18.6 hereof; and

 

54

--------------------------------------------------------------------------------


 

(d)           the Borrower shall not be required to pay any amount under
Sections 6.1 or 11 that is greater than the amount which it would have been
required to pay had no participating interest been sold.

 

11.3         Security Interest.  Notwithstanding any other provision set forth
in this Agreement, any Lender may at any time grant a security interest in all
or any portion of its rights under this Agreement and the other Transaction
Documents.

 

11.4         Register.  The Facility Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its office in London, a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Facility Agent and the Lender may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

12.           ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

 

12.1         Illegality.  In the event that by reason of any change in any
applicable law, regulation or regulatory requirement or in the interpretation or
application thereof by any authority after the Closing Date, a Lender or
Participant has a reasonable basis to conclude that it has become unlawful for
such Lender or Participant to maintain or give effect to its obligations as
contemplated by this Agreement, such Lender or Participant shall inform the
Borrower and the Facility Agent to that effect, whereafter the liability of such
Lender or Participant to make its Commitment available shall forthwith cease and
the Borrower shall be required to repay to such Lender or Participant that
portion of the Facility Balance advanced by such Lender or Participant
immediately and to provide the Facility Agent with sufficient amounts of Cash or
Cash Equivalents equal to such Lender’s proportionate amount of Letter of Credit
Outstandings, such amounts to be repaid to the Borrower to the extent not
utilized to cover Letter of Credit drawings.  In any such event, but without
prejudice to the aforesaid obligations of the Borrower to prepay the relevant
portion of the Facility Balance or part thereof and fund any possible drawings
under Letters of Credit then in existence, the Borrower and such Lender or
Participant shall negotiate in good faith with a view to agreeing on terms for
making the Commitment available from another jurisdiction or otherwise
restructuring the Commitment on a basis which is not unlawful.

 

12.2         Increased Cost.  If after the Closing Date any change in applicable
law, regulation or regulatory requirement or in the interpretation or
application thereof by any Authority shall:

 

(a)           subject any Lender or Participant to any Indemnified Taxes or
Other Taxes; or

 

(b)           change the basis of taxation to any Lender or Participant of
payments of principal or interest or any other payment due or to become due
pursuant to this Agreement

 

55

--------------------------------------------------------------------------------


 

(other than a change in the basis effected by the United States of America, the
State or the City of New York or any governmental subdivision or other taxing
authority having jurisdiction over such Lender or Participant (unless such
jurisdiction is asserted solely by reason of the activities of any Security
Party) or such other jurisdiction where the Advances may be payable); or

 

(c)           impose, modify or deem applicable any reserve or capital adequacy
requirements or require the making of any special deposits against or in respect
of any assets or liabilities of, deposits with or for the account of, or loans
by, any Lender or Participant; or

 

(d)           impose on any Lender or Participant any other condition affecting
the Facility or any part thereof;

 

and the result of the foregoing is either to increase the cost to such Lender or
Participant of making available or maintaining the Facility or any part thereof
or to reduce the rate of return on assets or equity of such Lender or
Participant or the amount of any payment received by such Lender or Participant,
then and in any such case if such increase or reduction in the opinion of such
Lender or Participant materially affects the interests of such Lender or
Participant under or in connection with this Agreement:

 

(i)            such Lender or Participant shall notify the Borrower and the
Facility Agent in writing of the happening of such event;

 

(ii)           the Borrowers agree forthwith upon receipt of notice from such
Lender or Participant as aforesaid to pay to such Lender or Participant such
amount as such Lender or Participant certifies to be necessary to compensate
such Lender or Participant for such additional cost or such reduction.

 

(e)           Any such notice referred to in subsections (i) and (ii) of this
Section 12.2 may be made by a Lender or Participant which notice shall set forth
in reasonable detail the amount or amount necessary to compensate such Lender or
Participant at any time before or within one (1) year after any repayment of the
outstanding Facility Amount; provided, however, that before making any such
demand, such Lender agrees to use its best efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different lending
office if the making of such designation would avoid the need for, or reduce the
amount of, such increased cost or such reduction and would not, in the judgment
of such Lender, be otherwise disadvantageous to such Lenders.

 

12.3         Nonavailability of Funds.  If the Facility Agent shall determine
that, by reason of circumstances affecting the London Interbank Market
generally, adequate and reasonable means do not or will not exist for
ascertaining the Applicable Rate for any Advance for any Interest Period, the
Facility Agent shall give notice of such determination to the Borrower and the
Lenders.  The Borrower and the Facility Agent, acting in accordance with the
instruction of the Lenders, shall then negotiate in good faith in order to agree
upon a mutually satisfactory interest rate and/or Interest Period to be
substituted for those which would otherwise have applied under this Agreement. 
If the Borrower and the Facility Agent are unable to agree upon such a
substituted interest rate and/or Interest Period within thirty (30) days of the
giving of such determination notice, the Facility Agent shall set an

 

56

--------------------------------------------------------------------------------


 

interest rate and Interest Period to take effect from the expiration of the
Interest Period in effect at the date of determination, which rate shall be
equal to the Margin plus the cost to the Lenders and Participants (as certified
by each Lender and Participant) of funding such Advance.  In the event the state
of affairs referred to in this Section 12.3 shall extend beyond the end of any
Interest Period, the foregoing procedure shall continue to apply until
circumstances are such that the Applicable Rate may be determined pursuant to
Section 5.1.

 

12.4         Determination of Losses.  A certificate or determination notice of
the Facility Agent or any affected Lender or Participant, as the case may be, as
to any of the matters referred to in this Section 12 shall, absent demonstrative
error, be conclusive and binding on the Borrower.

 

12.5         Compensation for Losses.  Where any portion of the Facility Balance
is to be prepaid by the Borrower pursuant to Section 12.1 the Borrower agrees
simultaneously with such prepayment to pay to the affected Lender or Participant
all accrued interest to the date of actual payment and all other sums payable by
the Borrower to such Lender or Participant pursuant to this Agreement together
with such amounts as may be certified by such Lender or Participant to be
necessary to compensate such Lender or Participant for any actual loss, premium
or penalties incurred or to be incurred by it on account of funds borrowed to
make, fund or maintain its portion of the outstanding Facility Amount for the
remainder (if any) of the then current Interest Period or Periods, but otherwise
without penalty or premium.

 

12.6         Compensation for Breakage Costs.  The Borrower shall pay to the
Lenders, Participants or any thereof, upon the request of any thereof such
amount or amounts as shall be sufficient (in the reasonable opinion of the
relevant Lenders and/or Participants) to compensate them for any loss, cost or
expense incurred by them as a result of:

 

(a)           any payment or prepayment (including any such prepayment made
pursuant to Sections 4.1, 4.2 and 12.1) of an Advance on a date other than the
last day of the relevant Interest Period; or

 

(b)           any failure by the Borrower to borrow (including without
limitation any such failure resulting from a condition precedent set forth in
Section 3) or prepay the Facility Balance held by any Lenders and/or
Participants on the date for such borrowing or prepayment specified in the
relevant request for such Advance or notice of prepayment delivered under
Sections 2.2 or 4.1, respectively;

 

Any certification of a relevant Lender or Participant shall, absent
demonstrative error, be conclusive and binding on the Borrower as to the extent
of any such losses.

 

12.7         Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Sections 12.1 or 12.2, or if the Borrower is
required to pay any additional amount to any Lender or any Authority for the
account of any Lender pursuant to Section 6.1, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to

 

57

--------------------------------------------------------------------------------


 

Section 12.1, 12.2 or 6.1, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           If (i) any Lender requests compensation under Sections 12.1 or
12.2, (ii) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 6.1 or (iii) if any Lender defaults in its obligation to fund Loans
hereunder, then, in each such case, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Facility Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.1), all its interests, rights and
obligations under the Transaction Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Facility Agent, which consent shall not be unreasonably
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon and all other
amounts payable to it hereunder (including amounts payable pursuant to Sections
6.1, 12.1 or 12.2), from the assignee (to the extent of such outstanding
principal and accrued interest) or the Borrower (in the case of all other
amounts) and (C) in the case of any such assignment resulting from a claim for
compensation under Section 12.1 or 12.2 or payments required to be made pursuant
to Section 6.1, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

12.8         Currency Indemnity.  (a) If for the purpose of obtaining or
enforcing a judgment in any court in any country it becomes necessary to convert
into any other currency (the “Judgment Currency”) an amount due in Dollars under
this Agreement or the other Transaction Documents, then the conversion shall be
made, in the discretion of the Facility Agent, at the rate of exchange
prevailing either on the date of default or on the day before the day on which
the judgment is given or the order for enforcement is made, as the case may be
(the “Conversion Date”); provided that the Facility Agent shall not be entitled
to recover under this clause any amount in the judgment currency which exceeds
at the Conversion Date the amount in Dollars due under this Agreement and/or the
other Transaction Documents.

 

(b)           If there is a change in the rate of exchange prevailing between
the Conversion Date and the date of actual payment of the amount due, the
Borrower shall pay such additional amounts (if any, but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the
judgment currency when converted at the rate of exchange prevailing on the date
of payment will produce the amount then due under this Agreement and/or the
other Transaction Documents, in Dollars; any excess over the amount due received
or collected by the Creditors and Participants shall be remitted to the
Borrower.

 

58

--------------------------------------------------------------------------------


 

(c)           Any amount due from the Borrower under Section 12.7(b) shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other sums due under or in respect of this Agreement and/or the other
Transaction Documents.

 

(d)           The term “rate of exchange” in this Section 12.7 means the rate at
which the Facility Agent in accordance with its normal practices is able on the
relevant date to purchase Dollars with the judgment currency and includes any
premium and costs of exchange payable in connection with such purchase.

 

13.           FEES, EXPENSES AND INDEMNIFICATION

 

(a)           Fees.  The Borrower shall pay to the Facility Agent (for the
account of the Lenders) a commitment fee (the “Commitment Fee”) equal to
twenty-five hundredths of one percent (.25%) on the daily undrawn balance of the
Facility for the period commencing on the Closing Date and ending on the Final
Availability Date. Such commitment fee shall accrue from day to day and be
calculated on the basis of actual days elapsed over a 365 day year and such
commitment fee shall be payable quarterly in arrears.  The Borrower shall also
pay to the Facility Agent each of the fees set forth in the Fee Letters.

 

(b)           In addition, the Borrower shall pay to the Facility Agent, for
distribution to the Letter of Credit Participants, a fee in Dollars in respect
of each Letter of Credit (the “Letter of Credit Fee”) computed at a rate per
annum equal to (i) the Margin in effect from time to time plus (ii) Mandatory
Costs on the daily Stated Amount of such Letter of Credit as reduced by any
drawings thereunder.  The Borrower further agrees to pay to the Issuing Lender,
commencing at such time, a fee in Dollars in respect of each Letter of Credit
(the “Fronting Fee”) computed at a rate per annum equal to one-eighth of one
percent (1/8%) (but in no event less than $500 per annum for each Letter of
Credit) on the daily Stated Amount of such Letter of Credit as reduced by any
drawings thereunder.  Accrued Letter of Credit Fees and Fronting Fees shall be
calculated on the basis of actual days elapsed over a 360 day year and shall be
due and payable quarterly in arrears on the first day of November, February,
May and August of each year the Facility remains outstanding and on the Payment
Date.  The Borrower also agrees to pay to the Issuing Lender, upon the issuance
of any Letter of Credit, an issuance fee equal to the greater of (i) $2,500 or
(ii) one-eighth of one percent of the amount of each issued Letter of Credit.

 

13.2         Expenses.  The Borrower agrees, whether or not the transactions
hereby contemplated are consummated, on demand to pay, or reimburse the Facility
Agent for the payment of the reasonable, documented expenses of the Facility
Agent and (after the occurrence and during the continuance of an Event of
Default) the Lenders incident to said transactions (and in connection with any
supplements, amendments, waivers or consents relating thereto or incurred in
connection with the enforcement or defense of any of the Facility Agent’s and
the Lenders’ rights or remedies with respect thereto or in the preservation of
the Facility Agent’s and Lenders’ priorities under documentation executed and
delivered in connection therewith) including, without limitation, all reasonable
costs and expenses of preparation, negotiation, execution and administration of
this Agreement and the documents referred to herein, fees for the registration
of mortgages and any other filing fees for the filing of any other Transaction
Document, the reasonable fees and disbursements of the Facility Agent’s counsel
in connection therewith, as well as reasonable traveling expenses of the
Facility

 

59

--------------------------------------------------------------------------------


 

Agent, the reasonable fees and expenses of any independent appraisers,
surveyors, engineers and other consultants retained by the Facility Agent in
connection with this transaction including one (but not more than one) annual
valuation of the Vessel, all reasonable costs and expenses, if any, in
connection with the enforcement of this Agreement and the other Transaction
Documents and stamp and other similar taxes, if any, incident to the execution
and delivery of the documents (including, without limitation, the other
Transaction Documents) herein contemplated and to hold the Creditors free and
harmless in connection with any liability arising from the nonpayment of any
such stamp or other similar taxes.  Such taxes and, if any, interest and
penalties related thereto as may become payable after the date hereof shall be
paid immediately by the Borrower to the Facility Agent or the Lenders, as the
case may be, when liability therefor is no longer contested by such party or
parties or reimbursed immediately by the Borrowers to such party or parties
after payment thereof (if the Facility Agent or the Lenders, in their sole
discretion, choose to make such payment).

 

13.3         Indemnification.  Neither any Creditor nor any of its directors,
officers, agents or employees shall be liable to the Borrower for any action
taken or not taken by it in connection herewith in the absence of its own gross
negligence or willful misconduct.  The Borrower hereby agrees to indemnify the
Creditors, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of this Agreement, any actual or proposed
use of proceeds of any Advance hereunder, or any related transaction or claim;
provided that (i) no Indemnitee shall have the right to be indemnified hereunder
for such Indemnitee’s own gross negligence or willful misconduct as determined
by a court of competent jurisdiction and (ii) to the extent permitted by law,
the Indemnitee shall provide the Borrower with prompt notice of any such
investigative, administrative or judicial proceeding after the Indemnitee
becomes aware of such proceeding; provided, however, that the Indemnitee’s
failure to provide such notice in a timely manner shall not relieve the Borrower
of its obligations hereunder.

 

13.4         Time of Payment.  All amounts due under this Section 13 (unless
otherwise provided in this Agreement) shall be payable no later than twenty (20)
Banking Days after written demand therefor.

 

14.           APPLICABLE LAW, JURISDICTION AND WAIVER

 

14.1         Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

14.2         Jurisdiction.  The Borrower and each of the Guarantors hereby
irrevocably submits, to the jurisdiction of the courts of the State of New York
located in New York County and of the United States District Court for the
Southern District of New York in any action or proceeding brought against it by
any Creditor under this Agreement or any instrument delivered hereunder and
hereby agree that service of summons or other legal process thereon

 

60

--------------------------------------------------------------------------------


 

may be made by serving a copy of the summons or other legal process in any such
action or proceeding on any Security Party by mailing or delivering the same by
hand at the address indicated for notices in Section 16 of such summons or other
legal process in any such action or proceeding shall be deemed personal service
and accepted by the Security Parties as such, and shall be legal and binding
upon the Security Parties for all purposes of any such action or proceeding. 
Final judgment (a certified or exemplified copy of which shall be conclusive
evidence of the fact and of the amount of any indebtedness of the Borrower to
any of the Creditors) against the Security Parties in any such legal action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment.  In the event that any of the Security Parties shall not
be conveniently available for such service, each Security Party hereby
irrevocably appoints the Person who then is the Secretary of State of the State
of New York as its attorney-in-fact and agent.  The Borrower will advise the
Facility Agent promptly of any change of address for the purpose of service of
process.  Notwithstanding anything herein to the contrary, a Creditor may bring
any legal action or proceeding in any other appropriate jurisdiction.

 

14.3         WAIVER OF JURY TRIAL.  IT IS MUTUALLY AGREED BY AND AMONG EACH OF
THE SECURITY PARTIES AND EACH OF THE CREDITORS THAT EACH OF THEM HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

15.           THE FACILITY AGENT AND THE SECURITY TRUSTEE

 

15.1         Appointment and Authorization.  (a) Each Lender irrevocably
appoints and authorizes the Facility Agent and the Security Trustee severally
each to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to
such Facility Agent or Security Trustee by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.  Each of the Facility
Agent and the Security Trustee hereby accepts such appointment.

 

(b)           Each of the Creditors irrevocably appoints the Security Trustee as
trustee on its behalf with regard to (i) the security, powers, rights, titles,
benefits and interests (both present and future) constituted by and conferred on
the Creditors or any of them or for the benefit thereof under or pursuant to
this Agreement or any of the other Transaction Documents (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken to any Creditor in this
Agreement or any of the other Transaction Documents), (ii) all moneys, property
and other assets paid or transferred to or vested in any Creditor or any agent
of any Creditor or received or recovered by any Creditor or any agent of any
Creditor pursuant to, or in connection with, this Agreement or the other
Transaction Documents whether from any Security Party or any other person and
(iii) all money, investments, property and other assets at any time representing
or deriving from any of the foregoing, including all interest, income and other
sums at any time received or receivable by any Creditor or any agent of any
Creditor in respect of the same (or any part thereof).  The Security Trustee
hereby accepts such appointment.

 

61

--------------------------------------------------------------------------------


 

15.2         Agents and Affiliates.  With respect to that portion of the
Facility made by it, the Facility Agent and the Security Trustee shall have the
same rights and powers under this Agreement as any other Lender and may exercise
or refrain from exercising the same as though they were not a Facility Agent or
Security Trustee and the terms “Lender” and “Lenders” shall include each Agent
in its capacity as a Lender.  Each Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with, the
Borrowers and the other Security Parties thereof as if it were not an Agent
hereunder.

 

15.3         Action by Agents.  The obligations of the Facility Agent and the
Security Trustee hereunder are only those expressly set forth herein.  Without
limiting the generality of the foregoing, no Agent shall be required to take any
action with respect to any Event of Default, except, in the case of the Facility
Agent, as expressly provided in Section 10.  The Agents shall be entitled to use
their discretion with respect to exercising or refraining from exercising any
rights which may be vested in it by, and with respect to taking or refraining
from taking any action or actions which it may be able to take under or in
respect of, this Agreement and the other Transaction Documents, unless the Agent
shall have been instructed by the Majority Lenders (or, to the extent provided
herein, all of the Lenders) to exercise such rights or to take or refrain from
taking such action; provided, however, that neither Agent shall not be required
to take any action which exposes it to personal liability or which is contrary
to this Agreement or Applicable Law.

 

15.4         Consultation with Experts.  The Agents may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable to any Lender for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

15.5         Liability of the Agents.  Neither the Facility Agent, nor the
Security Trustee, nor any of their directors, officers, agents or employees
shall be liable to any Lender for any action taken or not taken by it in
connection herewith (a) with the consent or at the request of the Majority
Lenders or (b) in the absence of its own gross negligence or willful
misconduct.  Neither the Facility Agent, nor the Security Trustee, nor any of
their directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any Advance hereunder;
(ii) the performance or observance of any of the covenants or agreements of the
Borrower; (iii) the satisfaction of any condition specified in Section 3, except
receipt of items required to be delivered to the Facility Agent or Security
Trustee; or (iv) the validity, effectiveness or genuineness of this Agreement,
the other Transaction Documents or any other instrument or writing furnished in
connection herewith.  The Agents shall be entitled to assume that this
Agreement, the other Transaction Documents or any other instrument or writing
furnished in connection herewith are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.  Neither
the Facility Agent nor the Security Trustee shall incur any liability by acting
in reliance upon any notice, consent, certificate, statement or other writing
(which may be a bank wire, telex or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

 

15.6         Indemnification.  Each Lender shall, ratably in accordance with its
Commitment, indemnify each Agent, their affiliates and their respective
directors, officers, agents and

 

62

--------------------------------------------------------------------------------


 

employees (to the extent not reimbursed by the Borrower) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, judgment, suit, loss, damage, obligation, penalty, disbursement or
liability of any kind whatsoever (except such as result from such Indemnitee’s
gross negligence or willful misconduct) that such Indemnitees may suffer or
incur in connection with or in any way relating to or arising out of this
Agreement or the other Transaction Documents or that such Indemnitees may suffer
or incur in connection with any action taken or omitted by such Indemnitees
hereunder or thereunder.  Without limiting the generality of the foregoing, each
Lender agrees to reimburse the Facility Agent and/or the Security Trustee, as
applicable, promptly upon demand for the ratable share of any out-of-pocket
expenses (including reasonable counsel fees and disbursements) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or waiver of any provision of, or legal advice in
respect of rights or responsibilities under, this Agreement or the other
Transaction Documents, to the extent that the Agent is not reimbursed for such
expenses by the Borrower and to the extent the same does not result from the
gross negligence or willful misconduct of the Agent.  Under no circumstances
shall either Agent be obligated to expend its own funds for the protection of
the interests of the Lenders, but the Agents shall be entitled to be indemnified
to its satisfaction hereunder by the Lenders prior to taking any action or
expending any funds hereunder.

 

15.7         Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Facility Agent, Security Trustee or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Facility Agent, the Security Trustee or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

 

15.8         Successor Agents.  The Facility Agent and the Security Trustee may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers.  Upon any such resignation, the Lenders shall appoint a successor
Facility Agent or Security Trustee, as applicable, subject to the consent of the
Borrower, such consent not to be unreasonably withheld.  The Borrower hereby
consents to the appointment of any successor Facility Agent or Security Trustee,
as applicable, that is a Creditor or a first class bank.  If no successor
Facility Agent or Security Trustee shall have been so appointed by the Lenders,
and shall have accepted such appointment, within thirty (30) days after the
retiring Facility Agent or Security Trustee gives notice of resignation, then
the retiring Facility Agent or Security Trustee may, on behalf of the Lenders,
appoint a successor Facility Agent or Security Trustee, as applicable, which
shall be a bank or trust company of recognized standing having a combined
capital and surplus of at least $500,000,000.  Upon the acceptance of its
appointment as Facility Agent or Security Trustee hereunder by a successor
respective Agent, such successor Facility Agent or Security Trustee shall
thereupon succeed to and become vested with all the rights and duties of the
respective retiring Agent and the respective retiring Agent shall be discharged
from its duties and obligations hereunder.  After an Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to

 

63

--------------------------------------------------------------------------------


 

any actions taken or omitted to be taken by it while it was Facility Agent or
Security Trustee, as applicable.

 

15.9         Distribution of Payments.  Whenever any payment is received by the
Facility Agent from the Borrowers for the account of the Lenders, or any of
them, whether of principal or interest on the Note or otherwise, it will
thereafter cause like funds relating to such payment to be promptly distributed
ratably to the Lenders according to their respective Commitments, in each case
to be applied according to the terms of this Agreement.  Notwithstanding any
other provision of this Agreement, the Facility Agent (a) may, before making an
amount available to a Lender, deduct and withhold from that amount any sum which
is then due and payable to the Facility Agent from that Lender under this
Agreement or any sum which the Facility Agent is then entitled under this
Agreement to require that Lender to pay on demand, and (b) shall not be obliged
to make available to the Borrower or any Lender any sum which the Facility Agent
is expecting to receive for remittance or distribution to the Borrower or that
Lender until the Facility Agent has satisfied itself that it has received that
sum.

 

15.10       Holder of Interest in Note.  The Facility Agent and the Security
Trustee may treat each Lender as the holder of all of the interest of such
Lender in the Note unless and until the Facility Agent has received a copy of an
Assignment and Assumption Agreement evidencing the transfer of all or any part
of such Lender’s interest in the Facility.

 

15.11       Assumption re Event of Default.  Except as otherwise provided in
Section 15.13, the Facility Agent and the Security Trustee shall be entitled to
assume that no Default or Event of Default, has occurred and is continuing,
unless the Facility Agent has been notified by the Borrower of such fact or has
been notified by a Lender that such Lender considers that a Default or Event of
Default (specifying in detail the nature thereof) has occurred and is
continuing.  In the event that the Facility Agent shall have been notified by
any party in the manner set forth in the preceding sentence of any Default or
Event of Default, the Facility Agent shall notify the Security Trustee and the
Lenders and shall take such action and assert such rights under this Agreement
and under the other Transaction Documents as the Majority Lenders (or, to the
extent provided herein, all of the Lenders) shall request in writing.

 

15.12       Notification of Event of Default.  The Facility Agent hereby
undertakes promptly to notify the Lenders, and each of the Lenders hereby
undertakes promptly to notify the Facility Agent and the other Lenders, of the
existence of any Event of Default which shall have occurred and be continuing of
which the Facility Agent or such Lender has actual knowledge.

 

15.13       Limitations of Liability of Creditors.  None of the Creditors shall
be under any liability or responsibility whatsoever:

 

(a)           to the Borrower or any other person or entity as a consequence of
any failure or delay in performance by, or any breach by, any other Creditor or
any other person of any of its or their respective obligations under this
Agreement or under the other Transaction Documents;

 

64

--------------------------------------------------------------------------------


 

(b)           to any other Creditor as a consequence of any failure or delay in
performance by, or any breach by, the Borrower of any of its respective
obligations under this Agreement or under the other Transaction Documents; or

 

(c)           to any other Creditor for any statements, representations or
warranties contained in this Agreement or in any document or instrument
delivered in connection with the transactions hereby contemplated; or for the
validity, effectiveness, enforceability or sufficiency of this Agreement, the
other Transaction Documents or any document or instrument delivered in
connection with the transactions hereby contemplated.

 

16.           NOTICES AND DEMANDS

 

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to the Borrower and the Facility Agent at
their respective addresses or facsimile numbers set forth below and to any
Lender at the address or facsimile number set forth on Schedule II or at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to each other party hereto.  Each such notice, request or
other communication shall be effective (i) if given by facsimile or e-mail, when
such facsimile or e-mail is transmitted to the facsimile number or e-mail
address, as the case may be, specified in this Section and (telephonic, in the
case of a facsimile) confirmation of receipt thereof is obtained or (ii) if
given by mail, prepaid overnight courier or any other means, when received at
the address specified in this Section or when delivery at such address is
refused.

 

If to any Security Party, addressed to it:

c/o OSG America L.P.

Two Harbour Place

302 Knights Run Avenue, Suite 1200

Tampa, Florida 33602

Attention:  President

Facsimile:  (813) 221-2769

 

with a copy to

 

OSG Ship Management, Inc.

666 Third Avenue

New York, New York 10017

Attention: Henry Flinter

Telephone:  (212) 578-1877

Facsimile:  (212) 578-1670

E-mail:  hflinter@osg.com

 

If to the Facility Agent:

 

ING Bank N.V.

London Branch

60 London Wall, London

 

65

--------------------------------------------------------------------------------


 

EC2M 5TQ, United Kingdom

Attention:  Craig Baker

Telephone: 44 20 7767 5617

Facsimile:  44 20 7767 7324

E-mail:  craig.baker@uk.ing.com

 

17.           LIMITATION OF LIABILITY/SURVIVAL OF LIABILITY/CONTINUING
INDEMNITIES

 

Notwithstanding anything to the contrary contained in this Agreement, in the
event that any court or other judicial body of competent jurisdiction determines
that legal principles of fraudulent conveyances, fraudulent transfers or similar
concepts are applicable in evaluating the enforceability against any Security
Party or its respective assets of this Agreement and that under such principles,
this Agreement would not be enforceable against such Security Party or its
assets unless the following provisions of this Section 17 had effect, then, the
maximum liability of each Security Party hereunder (the “Maximum Liability
Amount”) shall be limited so that in no event shall such amount exceed the
lesser of (i) the aggregate outstanding principal amount of the Facility and
(ii) an amount equal to the aggregate, without double counting, of
(a) ninety-five percent (95%) of such Security Party’s Adjusted Net Worth (as
hereinafter defined) on the date hereof, or on the date enforcement of this
Agreement is sought (the “Determination Date”), whichever is greater and (b) the
amount of any Valuable Transfer (as hereinafter defined) to such Security Party;
provided that such Security Party’s liability under this Agreement shall be
further limited to the extent, if any, required so that the obligations of such
Security Party under this Agreement shall not be subject to being set aside or
annulled under any applicable law relating to fraudulent transfers or fraudulent
conveyances.  As used herein “Adjusted Net Worth” of the respective Security
Party shall mean, as of any date of determination thereof, an amount equal to
the lesser of (a) an amount equal to the excess of (i) the amount of the present
fair saleable value of the assets of such Security Party over (ii) the amount
that will be required to pay such Security Party’s probable liability on its
then existing debts, including contingent liabilities (exclusive of its
contingent liabilities hereunder), as they become absolute and matured, and
(b) an amount equal to (i) the excess of the sum of such Security Party’s
property at a fair valuation over (ii) the amount of all liabilities of such
Security Party, contingent or otherwise (exclusive of its contingent liabilities
hereunder), as such terms are construed in accordance with applicable laws
governing determinations of the insolvency of debtors.  In determining the
Adjusted Net Worth of a Security Party for purposes of calculating the Maximum
Liability Amount for such Security Party, the liabilities of such Security Party
to be used in such determination pursuant to each clause (ii) of the preceding
sentence shall in any event exclude (a) the liability of such Security Party
under this Agreement and (b) the liabilities of such Security Party subordinated
in right of payment to this Agreement.  As used herein “Valuable Transfer” shall
mean, in respect of such Security Party, (a) all loans, advances or capital
contributions made to such Security Party with proceeds of the Facility, (b) all
debt securities or other obligations of such Security Party acquired from such
Security Party or retired by such Security Party with proceeds of the Facility,
(c) the fair market value of all property acquired with proceeds of the Facility
and transferred, absolutely and not as collateral, to such Security Party,
(d) all equity securities of such Security Party acquired from such Security
Party with proceeds of the Facility, and (e) the value of any other economic
benefits in accordance

 

66

--------------------------------------------------------------------------------


 

with applicable laws governing determinations of the insolvency of debtors, in
each such case accruing to such Security Party as a result of the Facility and
this Agreement.

 

18.           MISCELLANEOUS

 

18.1         Time of Essence.  Time is of the essence under this Agreement, but
no failure or delay on the part of any Creditor to exercise any power or right
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise by any Creditor of any power or right hereunder preclude any
other or further exercise thereof or the exercise of any other power or right. 
The remedies provided herein are cumulative and are not exclusive of any
remedies provided by law.

 

18.2         Severability.  In case any one or more of the provisions contained
in this Agreement or in the other Transaction Documents would, if given effect,
be invalid, illegal or unenforceable in any respect under any law applicable in
any relevant jurisdiction, said provision shall not be enforceable against the
Borrowers, but the validity, legality and enforceability of the remaining
provisions herein or therein contained shall not in any way be affected or
impaired thereby.

 

18.3         References.  References herein to Articles, Sections (or
subdivisions of Sections), Schedules, Annexes or Exhibits are to be construed as
references to articles, sections (or subdivisions of sections) of, and
schedules, annexes or exhibits to, this Agreement or the other Transaction
Documents, as applicable, unless the context otherwise requires.

 

18.4         Further Assurances.  Each of the Security Parties hereby agrees
that if this Agreement or the other Transaction Documents shall at any time be
deemed by the Lenders for any reason insufficient in whole or in part to carry
out the true intent and spirit hereof or thereof, it will execute or cause to be
executed such other and further assurances and documents as in the opinion of
the Lenders may be required in order more effectively to accomplish the purposes
of this Agreement and/or the other Transaction Documents.

 

18.5         Prior Agreements, Merger.  Any and all prior understandings and
agreements heretofore entered into between the Borrower on the one part and the
Creditors on the other part, whether written or oral, are superseded by and
merged into this Agreement and the other Transaction Documents as to the subject
matter hereof or thereof, which alone fully and completely express the
agreements between the Borrower and the Creditors as to such subject matter.

 

18.6         Entire Agreement, Amendments.  This Agreement, the Note and the
other Transaction Documents constitute the entire agreement of the parties
hereto as to the subject matter hereof or thereof, including all parties added
hereto pursuant to an Assignment and Assumption Agreement.  Any provision of
this Agreement, the Note or the other Transaction Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Majority Lenders (and, if the rights or duties of the
Facility Agent are affected thereby, by the Facility Agent); provided that no
amendment or waiver shall, unless signed by all the Lenders, (a) increase or
decrease the Commitment of any Lender or subject any Lender to any additional
obligation, (b) reduce the

 

67

--------------------------------------------------------------------------------


 

principal of or rate of interest on any Advance or any fees hereunder or any
Letter of Credit reimbursement or any fees or other amounts hereunder,
(c) postpone the date fixed for any payment of principal of or interest on any
Advance or any fees hereunder or for any termination of any Commitment,
(d) amend Section 10, (e) waive any condition precedent to the making of an
Advance (other than the condition precedent set forth in Section 3.2(a)),
(f) release any collateral, (g) consent to the assignment or transfer by the
Borrower of any of their rights and obligations under this Agreement or the
other Transaction Documents or (h) amend or modify the definition of “Majority
Lenders” or this Section 18.6.

 

18.7         Headings.  In this Agreement, section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Agreement.

 

18.8         Survival.  The obligations of the Borrower under Sections 6, 10.2,
12 and 13 shall survive the termination of this Agreement and the payment in
full of all obligations hereunder.

 

18.9         Confidentiality.  The Creditors shall hold all non-public
information (either in the form of non-public documentation relating to the
Facility or which otherwise has been identified as non-public information by the
Borrower) obtained pursuant to the requirements of this Agreement confidential
for so long as such information remains non-public in accordance with its
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices and in any event shall have the
right to make disclosure (1) to any of their respective examiners, Affiliates,
outside auditors, counsel and other professional advisors in connection with
this Agreement, (2) as reasonably required by any bona fide transferee or
Participant, to a potential bona fide transferee or Participant, (3) as required
or requested by any Authority or pursuant to legal process, (4) as required by
Applicable Law or (5) in connection with any litigation to which both a Creditor
and the Borrower are parties; provided, however, that

 

(a)           unless specifically prohibited by Applicable Law or court order,
such Facility Agent or Lender shall notify the Borrower of any request by any
Authority (other than any such request in connection with an examination of the
financial condition of such Facility Agent or Lender by such Authority) for
disclosure of any such non-public information as soon as possible after any such
request;

 

(b)           any such bona fide transferee or Participant by their acceptance
of such assignment or participation shall be deemed to have agreed (i) to be
bound by this Section 18.9 and (ii) to require any other Person to whom such
transferee or Participant discloses such non-public information to be similarly
bound by this Section 18.9;

 

(c)           the Creditors shall require any potential bona fide transferee or
Participant to whom the Creditors may disclose such non-public information to be
bound by a confidentiality agreement containing provisions substantially
identical to this Section 18.9 (except that such Person shall be obligated to
return any materials furnished by the Borrower if it does not become a
transferee or Participant) or incorporating the same by reference;

 

68

--------------------------------------------------------------------------------


 

(d)           except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein (but in such case, the
Creditors may retain any materials furnished by the Borrower in accordance with
their customary credit or document retention policies), the Creditors shall not
be obligated or required to return any materials furnished by the Borrower; and

 

(e)           the Creditors shall not be bound by the terms of this Section 18.9
with respect to any information which has become or becomes publicly known or
available through means other than a breach of this Agreement.

 

18.10       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument.

 

18.11       WAIVER OF IMMUNITY.  TO THE EXTENT THAT ANY SECURITY PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY
LEGAL PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR
REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH SECURITY PARTY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

[Signature pages to follow]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representative as of the day and year first
above written.

 

 

 

OSG AMERICA OPERATING COMPANY LLC,

 

as Borrower

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG AMERICA L.P.,

 

as joint and several Guarantor

 

By: OSG America LLC,

 

its general partner

 

 

 

 

 

 

 

By

 /s/ Myles R. Itkin

 

 

 Name: Myles R. Itkin

 

 

 Title: Chief Financial Officer

 

 

 

 

 

 

 

LUXMAR TANKER LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

MAREMAR TANKER LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I Edelson

 

 

 Title: Manager

 

--------------------------------------------------------------------------------


 

 

OSG 192 LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG 209 LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ Peter Popov

 

 

 Name: Peter Popov

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG 242 LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG 243 LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG 244 LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ Alan G. Himmelstein

 

 

 Name: Alan G. Himmelstein

 

 

 Title: Manager

 

--------------------------------------------------------------------------------


 

 

OSG 252 LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ Peter Popov

 

 

 Name: Peter Popov

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG COLUMBIA LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ Alan G. Himmelstein

 

 

 Name: Alan G. Himmelstein

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG COURAGEOUS LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OVERSEAS DILIGENCE LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG ENDURANCE LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ Janice K. Smith

 

 

 Name: Janice K. Smith

 

 

 Title: Manager

 

--------------------------------------------------------------------------------


 

 

OSG ENTERPRISE LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG FREEDOM LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OVERSEAS GALENA BAY LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OVERSEAS INTEGRITY LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG INDEPENDENCE LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

--------------------------------------------------------------------------------


 

 

OVERSEAS PUGET SOUND LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ James I. Edelson

 

 

 Name: James I. Edelson

 

 

 Title: Manager

 

 

 

 

 

 

 

OSG SEAFARER LLC,

 

as joint and several Guarantor

 

 

 

 

 

 

 

By

 /s/ Alan G. Himmelstein

 

 

 Name: Alan G. Himmelstein

 

 

 Title: Manager

 

 

 

 

 

 

 

ING BANK N.V., London Branch

 

as Facility Agent, Security Trustee, MLA,
Bookrunner, Issuing Lender and Lender

 

 

 

 

 

 

 

By

 /s/ S. J. Fenster

 

 

 Name: S. J. Fenster

 

 

 Title: Managing Director

 

 

 

 

By

 /s/ Adam Byrne

 

 

 Name: Adam Byrne

 

 

 Title: Director-Asset Based

 

 

           Finance

 

 

 

 

 

 

 

DNB NOR BANK ASA,

 

as MLA, Bookrunner and Lender

 

 

 

 

 

 

 

By

 /s/ Nikolai A. Nachamkin

 

 

 Name: Nikolai A. Nachamkin

 

 

 Title: Senior Vice President

 

 

 

 

By

 /s/ Sanjiv Nayar

 

 

 Name: Sanjiv Nayar

 

 

 Title: Senior Vice

 

 

           President

 

--------------------------------------------------------------------------------